Exhibit 10.2

595 FINANCIAL CENTER

Office Lease

between

GLL BVK PROPERTIES, LP

(Landlord)

and

SUMMIT BROKERAGE SERVICES, INC.

a corporation of the State of Florida

(Tenant)

Dated October 21, 2009

SUBMISSION OF THIS LEASE SHALL NOT BE DEEMED TO BE A RESERVATION OF THE
PREMISES. NEITHER TENANT NOR LANDLORD SHALL BE BOUND BY THIS LEASE UNTIL EACH
HAS RECEIVED A COPY OF THIS LEASE DULY EXECUTED BY TENANT AND HAS DELIVERED TO
TENANT A COPY OF THIS LEASE DULY EXECUTED BY LANDLORD. UNTIL SUCH DELIVERY
LANDLORD RESERVES THE RIGHT TO EXHIBIT AND LEASE THE PREMISES TO OTHER
PROSPECTIVE TENANTS. NOTWITHSTANDING ANYTHING TO THE CONTRARY, LANDLORD MAY
WITHHOLD DELIVERY OF POSSESSION OF THE PREMISES FROM TENANT UNTIL SUCH TIME AS
TENANT HAS PAID TO LANDLORD ANY SECURITY, UTILITY, GENERATOR OR ADVANCE MONTH
DEPOSITS SHOWN IN THE BASE LEASE INFORMATION RIDER TOGETHER WITH ANY OTHER SUMS
OWED PURSUANT TO THIS LEASE.



--------------------------------------------------------------------------------

Table of Contents

595 FINANCIAL CENTER

Office Lease

 

Page No.

     i.    Basic Lease Information Rider ii.    Basic Lease Information Rider
iii.    Basic Lease Information Rider iv.    Basic Lease Information Rider 1.   
(1) Premises; Common Areas 1.    (2) Lease Term; Lease Date 1.    (3) Base Rent,
Overhead, Additional Rent 5.    (4) Security Deposit; Prepaid Rent 5.    (5) Use
6.    (6) Acceptance of Premises; Landlord’s Work 6.    (7) Common Areas and
Parking Arrangements 7.    (8) Building Services; Utility Services 9.    (9)
Security 9.    (10) Repairs and Maintenance 9.    (11) Tenant’s Care; Tenant’s
Alterations 10.    (12) Landlord’s Additions and Alterations 11.    (13)
Assignment and Subletting 13.    (14) Tenant’s Insurance 14.    (15) Landlord’s
Insurance 14.    (16) Waiver of Right of Recovery 14.    (17) Destruction or
Damage to the Premises and Waiver of Subrogation 16.    (18) Condemnation and
Eminent Domain 16.    (19) Limitation of Landlord’s Liability; Indemnification
17.    (20) Intentionally Deleted 17.    (21) Compliance with Laws and
Procedures 17.    (22) Exclusivity 17.    (23) Default 18.    (24) Landlord’s
Remedies for Tenant’s Default 21.    (25) Inspections and Access to Premises;
Landlord’s Right to Perform for Tenant’s Account 21.    (26) Liens 22.    (27)
Notices 22.    (28) Mortgage; Estoppel Certificate; Subordination 23.    (29)
Attornment and Mortgagee’s Request 24.    (30) Transfer by Landlord 24.    (31)
End of Term 24.    (32) No Waiver; Cumulative Remedies 25.    (33) Jury Waiver;
Permissive Counterclaims 25.    (34) Consents and Approvals 25.    (35) Rules
and Regulations 25.    (36) Successors and Assigns 25.    (37) Quiet Enjoyment
25.    (38) Entire Agreement 25.    (39) Hazardous Substances 26.    (40)
Bankruptcy Provisions 26.    (41) Fire Prevention Systems 26.    (42) Tenant
Improvement Allowance 26.    (43) Saving Provision 27.    (44) Guaranty 27.   
(45) Telecommunications; Satellite Dishes 27.    (46) Confidentiality 27.   
(47) Impossibility of Performance 27.    (48) Miscellaneous 29.    (49) General
Provisions 29.    (50) Signage 30.    Signature Page 31    Exhibit “A” Floor
Plan 32.    Exhibit “B” Tenant Improvement Specifications 33.    Exhibit “C”
Tenant Improvements – Contractor Builds 34.    Exhibit “D” Intentionally Deleted
35.    Exhibit “E” Rules and Regulations 38.    Exhibit “F” Renewal Option 39.
   Exhibit “G” Lease Commencement Date;    Rent Commencement Date/ Expiration
Date/ Certification Rider 40.    Exhibit “H-1” Intentionally Deleted 41.   
Exhibit “H-2” Intentionally Deleted 42.    Exhibit “I” Legal Description



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit “A”    Floor Plan Exhibit “B”    Tenant Improvement Specifications
Exhibit “C”    Tenant Improvements – Contractor Builds Exhibit “D”   
Intentionally Deleted Exhibit “E”    Rules and Regulations Exhibit “F”   
Renewal Option Exhibit “G”    Lease Commencement Date, Rent Commencement Date/
Expiration Date Certification Rider Exhibit “H-1”    Intentionally Deleted
Exhibit “H-2”    Intentionally Deleted Exhibit “I”    Legal Description



--------------------------------------------------------------------------------

Basic Lease Information Rider

595 Financial Center

Office Lease

 

Preamble    Date of Lease Execution:                      (Effective Date)
Preamble    Landlord: GLL BVK PROPERTIES, L.P., a Florida limited partnership
Preamble    Tenant: Summit Brokerage Services, Inc. a Florida corporation
Section 1    Premises: Suites 230/240, as shown on Exhibit “A”, on the 2nd floor
of 595 Financial Center, (the “Project”) having an address at 595 South Federal
Highway, Boca Raton, FL 33432, being a portion of the Project consisting of the
Building (595 South Federal Highway) together with the building located at 555
South Federal Highway (“the 555 Building”), the Garage and the Common Areas all
located on the Property. Section 1    Rentable Area of Premises: 4,264 rentable
square feet, stipulated by Tenant and Landlord. The foregoing stipulation as to
the rentable area of the Premises is an acknowledged material consideration for
the Landlord’s execution of this Lease. The Rentable Area of the Premises
includes any restrooms, electrical and mechanical rooms located within the
Premises, notwithstanding which Landlord reserves access in accordance with the
terms of this Lease. Section 2   

Lease Commencement Date:

 

The later of August 1, 2010, or upon completion of Tenant Improvements.

Section 2    Base Rent Commencement Date: Shall be the later of November 1, 2010
or three (3) months after the delivery of the Premises from Landlord to Tenant,
with all Tenant Improvements complete. Section 2    Expiration Date: Thirty-six
(36) months after the Lease Commencement Date. Section 2    Lease Term shall
mean the period from the Lease Commencement Date through the Expiration Date,
unless sooner cancelled or terminated pursuant to the applicable provisions of
this Lease. Section 2    Renewal Options: One (1) option of a length such that
the expiration of the option term shall coincide with the expiration of the
original ninety-one (91) month lease term for Suite 500, with six (6) months
written notice to Landlord, and rent abatement for first four (4) months of this
option period. Two (2) additional options of five (5) years each, with six (6)
months written notice to Landlord. In each case the Base Rent shall be equal to
95% of the then prevailing market rate for comparable space. Section 2    Right
of First Refusal: Tenant is granted a right of first refusal for Suites 110/140
(presently occupied by Cypress Capital Corporation). If Landlord and Tenant
agree to a Lease for Suites 110/140, the Tenant may cancel the lease for Suites
230/240 without penalty. In addition, Tenant is granted the first right of
refusal on Suite 250. Section 2    Certification of Commencement Date, Base Rent
Commencement Date, Overhead Rent Commencement Date and Expiration Date (See
Exhibit “G”) Section 3    Base Rent: Shall mean the monthly amounts set forth in
the Schedule of Base Rent contained in this BLI Rider. Section 3    Schedule of
Base Rent Payments: Tenant agrees and shall pay to Landlord, as Base Rent for
the Premises, in advance, without demand, deduction or set-off, from and after
the Rent Commencement Date and throughout the term, the Annual Base Rent in the
amounts as indicated in the following Schedule of Base Rent in equal monthly
installments together with applicable State and County sales tax or any other
tax or successor sales tax on rents.

SCHEDULE OF BASE RENT

4,264 RSF

 

PERIOD

   PER SQ. FT.
(rounded)    ANNUAL BASE RENT    MONTHLY BASE RENT1

Months 1-4:

   $ 0.00    $ N/A    $ 0.00

Months 5-16:

   $ 21.00    $ 89,544.00    $ 7,462.00

 

1

Exclusive of State sales tax and any County or Municipal surcharge on rents
which shall likewise be paid by Tenant concurrently with payments of Base Rent
and Overhead Rent.

 

i



--------------------------------------------------------------------------------

Months 17-28:

   $ 21.63    $ 92,230.32      $ 7,685.86

Months 29-36 (8mos):

   $ 22.28    $ 63,331.49  (8 months)    $ 7,916.44

 

Section 3    Triple Net Lease. This Lease is stipulated as being a “triple net
(“NNN”)” lease to Landlord, meaning pass-throughs to Tenant of Tenant’s Share
(as defined below) of Operating Expenses, subject to enumerated exclusions.
Section 3    Overhead Rent: Shall mean Tenant’s proportionate share of Operating
Expenses and Taxes, together with all applicable Florida state sales tax which
shall be paid by Tenant to Landlord concurrently with payments of Base Rent,
initiating on the Rent Commencement Date and continuing through the Lease Term,
in accordance with the scheduled Base Rent contained in this Rider and as
provided in Section 3(B). The estimated Operating Expense to be charged to
Tenant during the initial calendar year of the Lease Term is $16.13 per square
foot, subject, however, to annual reconciliation and, as applicable, adjustments
each in successive Operating Year of the Lease Term pursuant to Section 3.B.
Section 3    Tenant’s Proportionate Share: 3.68%. Landlord and Tenant
acknowledge that Tenant’s Share of Operating Expenses has been obtained by
dividing the Rentable Area of the Premises by the rentable square footage of the
Project (116,008 square feet) and multiplying such quotient by 100. Section 4   
Security Deposit: The sum of $7,462.00 (exclusive of Florida state sales tax)
and any sums which may hereafter be paid by Tenant to Landlord as Security
Deposits to be applied in accordance with Section 4 hereof. Date Received:
                                         . Section 4   

Prepaid first month’s Base Rent: $7,947.03 (inclusive of Florida state sales
tax) Prepaid last month’s Base Rent: $8,431.01 (inclusive of Florida state sales
tax)

 

Date Received:                     

Section 5    Use of Premises: General office purposes only. Section 7    Parking
Ratio: Parking Ratio shall mean the number of parking spaces in the Garage for
each one thousand (1,000) rentable square feet of Premises, as specified by
applicable zoning and land use regulations applicable to the Building and
Project. As of the Effective Date, the Parking Ratio is 3.5 parking spaces per
each one thousand (1,000) rentable square feet of the Premises. Section 7   
Five (5) reserved garage covered spaces at no cost to Tenant, plus unreserved
garage spaces. Optional valet service and short-term surface parking are also
available. Section 14   

Amount of General Comprehensive Liability Insurance:

 

$1,500,000.00/$2,000,000.00

Section 27    Tenant’s Address for Notices Prior to and after Lease Commencement
Date:   

 

     

 

     

 

      Attn:   

 

      Tenant’s Additional Address for Notices After Lease Commencement Date:   

 

     

 

     

 

      Attn:   

 

      Landlord’s Address for Notices:   

GLL BVK PROPERTIES, L.P.

555 South Federal Highway, Suite 340

Boca Raton, Florida 33432

Section 42    Intentionally Deleted Section 48   

Tenant’s Real Estate Broker: Bryason Realty Corporation

Attention: Charles Shane, President

 

Landlord’s Real Estate Broker: Bryason Realty Corporation

 

Attention: Charles Shane, President

 

ii



--------------------------------------------------------------------------------

Tenant
Improvements:    Landlord agrees to provide Premises in turnkey condition to
Tenant, including satisfactorily completing the improvements outlined in Exhibit
“B”, attached hereto.

Certain of the information relating to the Lease, including many of the
principal economic terms, are set forth in this Basic Lease Information Rider
(the “BLI Rider”). The BLI Rider and the Lease are, by this reference, hereby
incorporated into one another. In the event of any conflict between the terms of
this BLI Rider and the terms of the Lease, the terms of this BLI Rider shall be
controlling. Where the Lease simply supplements this BLI Rider and does not
conflict directly herewith, the Lease shall control.

IN WITNESS WHEREOF, Landlord and Tenant have signed this BLI Rider as of this
     day of                     , 2009.

 

iii



--------------------------------------------------------------------------------

WITNESSES:

(As to Tenant)

   

“TENANT”

 

Witness:  

/s/ Susan Camacho

   

SUMMIT BROKERAGE SERVICES, INC.,

a corporation of the State of Florida

Print Name:  

Susan Camacho

            By:  

/s/ Steven C. Jacobs

      Printed Name:  

Steven C. Jacobs

Witness:  

/s/ Michael Lang

    Title:  

Executive Vice President

Print Name:  

Michael Lang

    Date:  

October 27, 2009

WITNESSES:

(As to Landlord)

   

“LANDLORD”

 

Witness:  

/s/ Brandon Benson

   

GLL BVK PROPERTIES, LP,

by its general partner, GLL BVK General Partner, Inc.

Print Name:  

Brandon Benson

            By:  

/s/ Edward N. Rime

Witness:  

/s/ Laura Jakubiec

    Printed Name:   Edward N. Rime Print Name:  

Laura Jakubiec

    Title:   Vice President, Asset Management       Date:  

December 4, 2009

 

iv



--------------------------------------------------------------------------------

595 FINANCIAL CENTER

LEASE

This Lease (“Lease”) is made as of the      day of                     , 2009 by
and between GLL BVK PROPERTIES, L.P., a Florida limited partnership (“Landlord”)
and SUMMIT BROKERAGE SERVICES, INC., a corporation of the State of Florida
(“Tenant”).

W I T N E S S E T H:

 

(1) PREMISES; COMMON AREAS

Landlord leases to Tenant and Tenant leases from Landlord, the Premises
described in the Basic Lease Information Rider (the “BLI Rider”), attached to
the front of this Lease and incorporated into this Lease by reference. The
Premises are pictorially illustrated on the Floor Plan attached hereto as
Exhibit “A” and, by this reference incorporated herein (“Premises”). The
exterior walls, the space above the ceiling of the Premises and the area beneath
the surface of the unfinished floor of the Premises are not demised under this
Lease, and the use of those areas, together with the right to install, maintain,
use, repair and replace pipes, ducts, conduits, wires and structural elements
leading through the Premises in locations that will not materially interfere
with Tenant’s use the Premises, are reserved to Landlord. No other space is
demised by intention or omission. Common areas include all areas of the Building
not leased or rented to, or held for lease or rental to, or exclusive use of,
Tenant or any other tenant of Landlord, which areas are used by more than one
tenant of Landlord in the Building, including, without limitation, all
unassigned parking spaces, driveways, truck courts, truck service areas, and
sidewalks, if any of those areas exist on the Project to service all tenants of
the Project (the “Common Areas”), provided that off-road parking areas not
adjacent to the Premises shall not be available for use by Tenant or Tenant’s
guests, employees or invitees unless otherwise set forth herein. Common Areas
will, at all times, be subject to Landlord’s exclusive control and management in
accordance with the terms and provisions of this Lease. Landlord expressly
represents that the stated rentable square feet is accurate, and acknowledges
that Tenant relied solely on Landlord’s representation of the rentable square
feet in contemplation of entering this Lease.

 

(2) LEASE TERM; LEASE DATE

The term of this lease (“Lease Term”) shall be for the period of time commencing
on the Lease Commencement Date, set forth in the BLI Rider, and ending on the
Lease Expiration Date as likewise set forth in the BLI Rider, unless further
extended pursuant to Exhibit “F” (“Renewal Option”) or earlier terminated, as
otherwise provided in this Lease. If Landlord is unable to deliver possession of
the Premises on the estimated Lease Commencement Date by reason of the holding
over of any prior tenant or occupant, delay caused by any alteration or
construction work, or for any other reason not attributable to fault on the part
of Tenant, Tenant shall not be required to commence payment of any form of Rent
other than pre-paid rent and security deposit outlined in the Basic Lease
Information Rider, Section 4, due under this Lease until the Rent Commencement
Date has been attained. However, nothing contained in this Section 2 shall
operate to extend the Lease Term. Tenant’s obligation to pay all rent, including
Base Rent, Overhead Rent and, as applicable, Additional Rent (collectively,
“Rent”), as such terms are hereafter defined, will commence on the Rent
Commencement Date. Landlord shall prepare a Certification of Lease Commencement
Date, Rent Commencement Date and Expiration Date in the form attached hereto as
Exhibit “G” for Tenant’s counter-execution following the determination of the
Lease Commencement Date. Tenant shall observe and perform all of its obligations
under this Lease (except its obligations to conduct business) from the earlier
to occur of the date that Premises are delivered to Tenant for purposes of
commencement of the Tenant Improvements, if Tenant is to be responsible
hereunder for constructing Tenant Improvements or the date Tenant otherwise
takes possession of the Premises until the Commencement Date in the same manner
as thought the Lease Term began when the Premises were so delivered to Tenant.
Under no circumstances, however, may Tenant enter into possession of the
Premises before the earlier to occur of the date that the Premises are delivered
to Tenant for the purpose of commencement of Tenant Improvements or the Lease
Commencement Date without the express written consent of Landlord and subject to
any reasonable terms of the consent. Tenant shall not be required to pay Rent
for any period before the Commencement Date.

Tenant shall have the right to terminate the lease after fifty-four (54) months,
with six (6) months prior written notice to Landlord, and upon payment to
Landlord of unamortized leasing commissions, tenant improvement costs and rent
abatement.

 

(3) BASE RENT, OVERHEAD, ADDITIONAL RENT

A. Base Rent. During the Lease Term, Tenant will pay as the Base Rent for the
Premises the total amount of Base Rent set forth in Section 3 of the BLI Rider,
which shall be paid by Tenant in accordance with Schedule of Base Rent
established in the BLI Rider. Base Rent shall be paid without demand, setoff or
deduction, in advance, on or before the first day of each month during the Lease
Term, in monthly installments of the amounts set forth in the Schedule of Base
Rents together with applicable sales and other such taxes as are now or later
enacted. Tenant covenants and agrees to pay a late charge in the amount of
Seventy Five and 00/100 ($75.00) Dollars for any payment of Rent (Base Rent,
Overhead Rent, or Additional Rent) not received by Landlord on or before the
date when same is due. In the event of a delinquency in payment of Rent, Tenant
shall also pay Landlord interest at a rate equal to eighteen percent (18%) per
annum accruing on any Rent(s) outstanding. Tenant shall pay Landlord any such
late charge(s) or interest within five (5) days after Landlord notifies Tenant
of same.

B. Operating Expenses:

(1) Tenant shall pay to Landlord, as Overhead Rent, Tenant’s Proportionate Share
of Real Estate Taxes and Operating Expenses, in accordance with the terms and
provisions of this Subsection.

 

- 1 -



--------------------------------------------------------------------------------

(2) “Real Estate Taxes” shall mean the total of all of the taxes, assessments,
excises, levies, and other charges by any public authority, which are general or
special, ordinary or extraordinary, foreseen or unforeseen, or of any kind and
nature whatsoever, and which shall during or in respect to the Lease Term, be
assessed, levied, charged, confirmed, or imposed upon, or become due and payable
out of, or become a lien on the Building, Garage, Common Areas, Project or
appurtenances or facilities used in connection therewith. Real Estate Taxes
shall specifically include, without limitation, all ad valorem taxes, personal
property taxes, transit taxes, taxes or charges on vaults or vault spaces
(unless the tax or charge is payable by a tenant directly), special or
extraordinary assessments, government levies, and all other taxes or other
similar charges, if any, which are levied, assessed, or imposed upon, or become
due and payable in connection with the Building, Garage, Common Areas or Project
or appurtenances or facilities used in connection therewith; provided, however,
that the following taxes are specifically excluded from Real Estate Taxes
(unless they are or shall become substitute taxes as provided in this
subsection): any franchise, excise, income, gross receipts, profits, or similar
tax assessed on or relating to the income or revenue of Landlord, and any
capital levy, estate, gift, inheritance, transfer, or similar tax assessed by
reason of any inheritance, devise, gift, or transfer of any estate in the
Building or Project by Landlord. If, because of a future change in the method of
taxation or in the taxing authority, or for any other reason, a franchise,
income, transit, gross receipts, profits, or other tax or governmental
imposition, however designated, shall be levied against Landlord in substitution
in whole or in part for the Real Estate Taxes, or instead of additions to or
increases of Real Estate Taxes, or otherwise as a result of or based on or
arising out of the ownership, use, or operation of the Building and/or Project,
then the franchise, income, transit, gross receipts, profits, or other tax or
governmental imposition shall be deemed to be included within the definition of
“Real Estate Taxes.” As to special assessments that are payable over a period of
time extending beyond the Lease Term, only a prorata portion of the special
assessments, covering the portion of the Lease Term that is unexpired at the
time of the imposition of the assessment shall be included in “Real Estate
Taxes”. If, by law, any assessment may be paid in installments, then, for the
purposes of this Lease, (a) the assessment shall be deemed to have been payable
in the maximum number of installments permitted by law, and (b) there shall be
included in Real Estate Taxes, for each year in which the installments may be
paid, the installments so becoming payable during that year, together with any
interest payable on the assessments during the year. “Real Estate Taxes” shall
also include all costs and expenses incurred by Landlord in contesting the
amount of the assessment of the Building and/or Project made for Real Estate
Taxes, including fees paid to attorneys, accountants, consultants, and
appraisers.

(3) “Operating Expenses” shall mean, subject to the exclusions and limitations
set forth herein, the total of the costs and expenses incurred or borne by
Landlord relating to the ownership, operation, and maintenance of the Project
and the services provided tenants in the Project, as determined in accordance
with generally accepted accounting principles, (“GAAP”), sometimes hereinafter
also referred to as the Cost of Operation and Maintenance, consistently applied
on a cash basis, including, without limitation all improvement, (defined below),
equipments and systems, whether now existing or hereafter constructed and
including, without limitation, as they relate to the Building, Project, Garage
and Common Areas (1) costs in providing rubbish and waste pickup and disposal;
(2) costs of janitorial services and window cleaning (including materials,
supplies, light bulbs and ballasts, equipment and tools therefore, and rental
costs related to any of the foregoing) and contracts with third parties to
provide such services or supplies; (3) costs of providing any forms of security;
(4) insurance premiums for, without limitation, property, rental interruption,
liability and any other types of insurance carried by Landlord, the costs of
which may include a reasonable allocation of a portion of the premium of a
blanket insurance policy maintained by Landlord; (5) costs of electricity,
water, sewer and other utility charges (including maintenance of the emergency
generators at the Building), but excluding any utility charges paid directly by
any tenant of the Project (including Tenant) to any utility provider; (6) costs
of operation, maintenance, and repair including, without limitation, the roof,
all floor, wall and window coverings and personal property, systems such as
heat, ventilation and air conditioning, fire prevention sprinkler systems,
Building, Project and Garage elevators, escalators, and all other mechanical or
electrical systems serving such facilities and service agreements for all such
systems and equipment; (7) license, permit and inspection fees; (8) wages,
salaries, employee benefits and taxes (or a reasonable allocation of the
foregoing) for on-site personnel working full or part time in connection with
operation, maintenance and management; (9) accounting and legal services
associated with the Project; (10) management fees (including reasonable fees
paid to Landlord if Landlord manages the Building, Garage and/or the Project),
not to exceed the customary or reasonable management fee charged in the
southeast Florida market, and Landlord’s administrative costs, such as postage,
stationery, photocopy expenses, and other management office supplies; (11) costs
of indoor and outdoor landscaping including, without limitation, planting,
replacing, and replanting of flowers and bushes, and the maintenance thereof;
(12) expenses and fees, including legal fees and costs, reasonably incurred
contesting the validity or applicability of any governmental enactments,
including taxes; (13) costs of operation, maintenance and repairs of any
equipment to supply music or to provide intercom capability; (14) cost of
compliance with any fire, safety or other governmental riles, regulations, laws,
statutes, ordinances or requirements imposed by any governmental authority or
insurance company; (15) the cost of any Study (defined below); (16) the current
amortization portion of Required Capital Improvements (defined below) and Cost
Saving Improvements (defined below), amortized on a straight line basis for ten
(10) years or over the useful life of such improvement, as determined in
accordance with generally accepted accounting principles, whichever is less;
and; (17) the cost of all replacements or capital repairs (hereinafter
“Replacements”) made in lieu of repairs when such Replacement is reasonably
necessary in accordance with sound management and operating principles,
notwithstanding that the Replacement item is of superior quality, design or
utility to the item being replaced, but only to the extent such quality, design
or utility shall not exceed the standard for the same currently prevailing for
comparable first-class office and professional buildings located in the
southeast Florida market, such cost to be amortized or depreciated, as the case
may be, on a straight-line-basis over the useful life of the Replacement in
question, but in no event more than ten (10) years, as commercially reasonably
determined by Landlord, and included in the Cost of Operation and Maintenance
until such cost has been fully amortized or depreciated. “Required Capital
Improvements” shall mean any capital improvements or any replacements made in or
to any portion of the Project or improvements located thereon, including,
without limitation, the Building, the Property, the Garage and Common Areas, in
order to conform to any law ordinance, rule, regulation or order of any
governmental authority having jurisdiction over the Building, the Property, the
Garage, the Common Areas, and the Project, as the case may be, and replacements
of capital improvements at the end of their useful life. “Cost Saving
Improvements” shall mean any capital improvements or replacements which are
intended, in Landlord’s reasonable judgment, to reduce, stabilize or limit
increases in the costs of Operation and Maintenance; for Cost Saving
Improvements costing more than $50,000, Landlord’s reasonable judgment shall be
based upon a study and analysis made by or on behalf of Landlord of the
projected cost savings to be realized from making such capital improvements (the
“Study”). “Improvements” shall mean any improvement that is a Required Capital

 

- 2 -



--------------------------------------------------------------------------------

Improvement or a Cost Saving Improvement. “Improving” shall mean the
construction of any Improvement. Landlord agrees to pay all Operating Expenses
on a timely basis to avoid the disruption of any services to Tenant.

C. Exclusions

Notwithstanding any other provisions of this Lease to the contrary, the Cost of
Operation and Maintenance shall specifically exclude the following:

(A) costs and expenses incurred in connection with lease, sublease and/or lease
assignment negotiations and transactions with present or prospective tenants or
other occupants of the Building and Project, including, without limitation,
leasing commissions, attorneys’ fees, consulting fees and space planning costs;

(B) tenant allowances, monetary inducements and other costs of installation of
tenant improvements and decorations including permit, licensing and inspection
fees) incurred in connection with preparing space for a new tenant or the cost
of renovating or otherwise improving, decorating, painting or redecorating space
of existing tenants or vacant space available for lease;

(C) accountants’ fees and costs, attorneys’ fees and court costs and other such
professional expenses incurred by Landlord in connection with (1) negotiations
or disputes with existing tenants (unless such disputes are with a majority of
all tenants in the Building [based upon rentable square footage] in which case
such legal expenses will be included to the extent Landlord prevails in any such
dispute) or prospective tenants, management agents, brokers, purchasers, or
mortgagees of the Building or in enforcing remedies in the event of tenant
defaults and/or (2) any mortgaging, financing, refinancing, development, sale,
or change of ownership of the Project, Garage or Building, or the modification
of any ground lease, air rights lease, or any other lease or sublease to, or
assumed, directly or indirectly by, Landlord;

(D) amounts for which Landlord is entitled to be reimbursed by tenants, or
insurers (other than through payment of its proportionate share of Taxes and the
Cost of Operation and Maintenance) or for which any tenant pays or is to pay
third persons;

(E) interest, principal, points and fees on debt or amortization payments on any
mortgages or any other debt instruments encumbering the Building and rental
under any ground lease;

(F) expenses paid by Landlord for the advertising and promotion of rental space
in the Building and Project and the cost of signage within or on the Project
identifying the owner and/or managing agent of the Building;

(G) depreciation expense on the Building, Project, Common Areas, and Garage;

(H) Landlord’s general overhead and general administrative expenses which would
not be chargeable to operating expenses of the Building, Project, Common Areas,
and/or Garage in accordance with generally accepted accounting principles,
consistently applied on a cash basis;

(I) costs arising from Landlord’s charitable or political contributions;

(J) the cost of sculpture, paintings or other objects of art except for those
required to satisfy applicable law (e.g., an “art in public places” ordinance);

(K) costs related to maintaining Landlord’s legal existence, including by way of
example but not limitation, trustee’s fees, annual fees, organizational and
administrative expenses and accounting fees (other than with respect to the
Building’s operations);

(L) fees and costs paid to subsidiaries or affiliates of Landlord for providing
services or products to the Building, Common Areas, and/or Garage (other than
management services) to the extent such fees and costs exceed the customary fees
of non-affiliated entities rendering comparable services or providing comparable
products on competitive terms in other first-class office and professional
buildings located in the southeast Florida market;

(M) rentals for items (except when needed in connection with normal repairs and
maintenance of permanent systems) which if purchased, rather than rented, would
constitute a capital improvement which is specifically excluded above
(excluding, however, equipment not affixed to the Building, Common Areas, and/or
Garage which is used in providing janitorial or similar services);

(N) tax penalties incurred as a result of Landlord’s negligence, inability, or
unwillingness to make payments and/or to file any income tax or informational
returns when due;

(O) the costs incurred by Landlord to cure any latent defects in the original
construction of the Premises as to which Tenant has given Notice to Landlord
prior to the first anniversary of the Commencement Date;

(P) electric power and other utility costs for which any tenant directly
contracts with the local public service company; and

 

- 3 -



--------------------------------------------------------------------------------

D. Definitions: As used in this Section 3:

(a) “Garage” shall mean the six (6) level structure parking garage housing
approximately 347 parking spaces constructed on the Property as a portion of the
Project. Section 7 contains additional provisions relating to the use of the
Garage.

(b) “Landlord’s Statement” shall mean an instrument containing a reasonable
computation of any Overhead Rent due from or to Tenant itemized by expense
category in reasonable detail, pursuant to the provisions of this Section 3.

(c) “Operational Year” shall mean a calendar year during the Lease Term.

(d) “Property” shall mean the parcel of land situated in Palm Beach County,
Florida, more particularly described on Exhibit “I” attached hereto on which is
situated the Project, Building and the Garage.

(e) “Tax Year” shall mean the period of twelve (12) months commencing on
January 1st of each year or such other 12-month period, during the Lease Term,
as may hereafter be duly adopted as the fiscal year for real estate tax purposes
for Palm Beach County or other applicable governmental authority.

(f) “Tenant’s Projected Share” shall mean Tenant’s Proportionate Share of
Landlord’s written estimate of the Cost of Operation and Maintenance for the
ensuing Operational Year and, if Landlord so elects as hereinafter provided, of
Landlord’s written estimate of Taxes for the ensuing Tax Year.

E. Taxes.

(i) Tenant shall pay, as a portion of Tenant’s Overhead Rent obligation, a sum
equal to Tenant’s Proportionate Share of Taxes for each Calendar Year during the
Lease Term for the Building, Property, Garage, Common Areas, and the Project.
Subsequent to the issuance of a bill for Taxes, Landlord shall give Notice of
such Taxes to Tenant which Notice shall include a copy of such bill, together
with Landlord’s Statement for Taxes, and Tenant shall pay the Overhead Rent set
forth on such Statement within thirty (30) days such Notice is given. Landlord,
at its option, may require Tenant to make monthly payments on account of
Tenant’s Proportionate Share of Taxes payable for the Tax Years on the Rent
Commencement Date or such other date that Landlord may reasonably elect.
Landlord agrees to regularly review Taxes for the Building, Garage, Common
Areas, Project, and Property and to contest or negotiate the amount thereof with
the appropriate governmental or regulatory authority if Landlord determines it
is reasonably prudent to contest the Taxes. The cost of any such contest or
negotiation shall be a Cost of Operation and Maintenance regardless of
Landlord’s success. In the event that after a Landlord’s Statement for Taxes has
been sent to Tenant and Tenant has paid Overhead Rent for such Taxes, an
assessed valuation which had been utilized in computing the Taxes is reduced (as
a result of settlement, final determination of legal proceedings or otherwise)
and as a result thereof a refund of Taxes is received by or on behalf of
Landlord, then, promptly after receipt of such refund, Landlord shall, at
Landlord’s option, (a) reimburse Tenant, within thirty (30) days, in the amount
of Tenant’s Proportionate Share of such refund or (b) apply Tenant’s
Proportionate Share of such refund to Tenant’s next occurring future obligation
to pay Rent hereunder.

(ii) Any payment of Overhead Rent or refunds due to Tenant hereunder for any
period of less than a full Tax Year, or any adjustment required due to Tenant
hereunder for any period of less than a full Tax Year, or any adjustment
required due to the change in the area of the Premises, shall be equitably
prorated to reflect any such event.

F. Operating Expenses.

(i) Commencing on the Lease Commencement Date, Tenant shall also pay to
Landlord, as Overhead Rent, Tenant’s Projected Share of Costs of Operation and
Maintenance for the Building, Garage, Common Areas, Project, and Property during
such Operational Year. In January or as soon as is practical thereafter in each
Operational Year, Landlord shall furnish Tenant by Notice a written statement,
itemized in reasonable detail, of the estimated Cost of Operation and
Maintenance for such year setting forth the Operating Expenses and Tenant’s
Projected Share of the Cost of Operation and Maintenance for the Building,
Garage, Common Areas, Project, and Property during such Operational Year and
Tenant shall pay same to Landlord as Overhead Rent. Tenant’s Projected Share
shall be divided by 12 and shall be payable on the first day of each month,
beginning on the first day of such ensuing Operational Year. If said statement
is furnished to Tenant after January or the commencement of such Operational
Year, Tenant shall nonetheless be obligated to pay, as part of its next
installment of Base Rent and Overhead Rent, Tenant’s Projected Share for the
period which shall have elapsed prior to the first day of the calendar month
next succeeding the calendar month in which said Statement is furnished to
Tenant.

(ii) Within six (6) months from the end of each Operational Year, Landlord shall
furnish to Tenant by Notice a written statement, itemized in reasonable detail,
of the actual Cost of Operation and Maintenance incurred for such Operational
Year and the Tenant’s Proportionate Share of the Cost of Operation and
Maintenance of the Building, Garage, Common Areas, Project, and Property during
such Operational Year (“Landlord’s Statement of Operation and Maintenance”). If
the Landlord’s Statement of Operation and Maintenance shall indicate that
Tenant’s Projected Share paid by Tenant for such Operational Year exceeded
Tenant’s Proportionate Share for such Operational then, Landlord, at Landlord’s
option, shall forthwith either (1) pay the amount of excess directly to Tenant
within thirty (30) days of Tenant’s receipt of such Statement or (2) permit
Tenant to credit the amount of such excess against the subsequent payment of
Overhead Rent due hereunder. If Landlord’s Statement of Operation and
Maintenance shall indicate that Tenant’s Proportionate Share exceeds Tenant’s
Projected Share for that Operational Year, Tenant shall forthwith pay Landlord
such shortage within thirty (30) days after Tenant’s receipt of such Statement.

G. Apportionment of Overhead Rent. If the Term of this Lease shall begin on a
date other than January 1 or end on a date other than December 31st, any
Overhead Rent for the year in which the Rent Commencement Date or the date of
Expiration of the Term shall occur, as the case may be, shall be apportioned in
that percentage which the number of days

 

- 4 -



--------------------------------------------------------------------------------

in the period from the Rent Commencement Date to December 31st or from the first
scheduled Rent payment date of such Lease Year to such date of expiration, both
inclusive, as the case may be, shall bear to the total number of days in the
calendar year in which such expiration occurs.

H. Landlord’s Statements. Landlord’s failure to render Landlord’s Statement of
Taxes or Landlord’s Statement of Operation and Maintenance (each “Landlord’s
Statement”), with respect to any Operational Year or Tax Year, or Landlord’s
delay in rendering such Statement beyond a date specified herein, shall not
prejudice Landlord’s right to render a Landlord’s Statement with respect to that
or any subsequent Operational Year or Tax Year or operate as a waiver of same.

I. Collection Except as otherwise provided herein, any Overhead Rent payable
pursuant to Section 3 shall be collectible by Landlord in the same manner as
Base Rent, and Landlord shall have the same remedies for nonpayment of Overhead
Rent as Landlord has hereunder for nonpayment of Base Rent.

J. Sales Tax. Tenant further agrees to pay, in addition to, but not in lieu of,
the Base Rent, and the Overhead Rent, any and all sales and use tax now or
hereafter imposed by any governmental entity upon, applicable to, or measured by
or on the Base Rent, and Overhead Rent, or any other charges payable to Landlord
under this Lease (“Sales Tax”). Tenant shall pay to Landlord, concurrently with
each such payment of Base Rent, Overhead Rent or such other charges hereunder,
the amount of Sales Tax attributable to the payment being made to Landlord. If
any Sales Tax is required to be paid to the governmental taxing authority
directly by Landlord, during the term of this lease (if such Sales Tax is levied
on the Base Rent, Overhead Rent paid by Tenant), then Landlord shall, within
thirty (30) days, be fully reimbursed by Tenant for such payment.

K. Definition of Rent. The term “Rent” collectively refers to Base Rent,
Overhead Rent and Additional Rent. The term “Additional Rent” is sometimes used
herein to refer to any and all other sums payable by Tenant hereunder,
including, but not limited to, sums payable on account of default by Tenant. All
Rent shall be paid by Tenant without offset or other credit and shall be payable
only in lawful money of the United States of America which shall be legal tender
in payment of all debts and dues, public and private, at the time of payment.
All sums payable by Tenant hereunder by check shall be obtained against a
financial institution located in the United States of America. Tenant’s
obligations to pay Rent are covenants independent of Landlord’s obligations
under this Lease. The Rent shall be paid by Tenant at the Building management
office located in the Building or elsewhere as designated by Landlord in writing
to Tenant. Any Rent payable for a portion of a month shall be prorated based
upon the number of days in the applicable calendar month.

 

(4) SECURITY DEPOSIT; PREPAID RENT

Not later than concurrently with the execution of this Lease, Tenant shall have
deposited with Landlord the Security Deposit, if any, and Prepaid Rent(s) in the
amount(s) set forth in the BLI Rider. The Security Deposit will be retained by
Landlord as security for the payment by Tenant of Base Rent, Overhead Rent and
any Addition Rent for the faithful performance by Tenant of the terms and
conditions of this Lease. In the event Tenant fails to faithfully perform any
material terms and/or conditions of this Lease, Landlord, at Landlord’s option,
may at any time apply the Security Deposit or any part thereof toward the
payment of the Rent and/or Overhead Rent and/or toward the performance of
Tenant’s obligations under this Lease; in such event, within five (5) days after
notice, Tenant will deposit with Landlord cash sufficient to restore the
Security Deposit to its original amount. The Security Deposit is not liquidated
damages. Landlord will return any unused portion of the Security Deposit to
Tenant within thirty (30) days after the Expiration Date if Tenant is not in
violation of any of the material provisions of this Lease. Landlord may (but is
not obligated to) exhaust any or all rights and remedies against Tenant before
resorting to the Security Deposit. Landlord will not be required to pay Tenant
any interest on the Security Deposit nor hold same in a separate account. If
Landlord sells or otherwise conveys the Building, Landlord will deliver the
Security Deposit or the unapplied portion thereof to the new owner of the
Building. Tenant agrees that if Landlord turns over the Security Deposit or the
unapplied portion thereof to the new owner, Tenant will look solely to the new
owner, and not to Landlord, for its return upon expiration of the Lease Term. If
Tenant assigns this Lease with the consent of Landlord, as in an instance where
Landlord’s consent to such a transfer is not required, the Security Deposit will
remain with Landlord for the benefit of the transferee and will be returned to
such transferee upon the same conditions as would have entitled Tenant to its
return.

 

(5) USE

A. Authorized Uses. Tenant, its successors and assigns shall use and occupy the
Premises solely for the operation of the Use set forth in the BLI Rider, and for
no other use whatsoever. Tenant shall abide and conform to each and every of the
Rules and Regulations attached hereto as Exhibit “E” and such other reasonable
and nondiscriminatory rules as Landlord may promulgate from time to time. Tenant
acknowledges that its Use, as specified in the BLI Rider, is a material
consideration for Landlord’s execution of this Lease. Tenant will not commit
waste upon the Premises nor suffer or permit the Premises or any part of them to
be used in any manner, or suffer or permit anything to be done in or brought
into or kept in the Premises, the Building, the Garage or the Project which
would knowingly: (i) violate any law or requirement of public authorities,
(ii) cause injury to the Building, Garage, Project or any parts thereof,
(iii) annoy or offend other tenants or their patrons or interfere with the
normal operations of plumbing or other mechanical or electrical systems of the
Building, (iv) constitute a public or private nuisance, or (v) alter the
appearance of the exterior of the Building, Garage, or Project or of any portion
of the interior other than the Premises pursuant to the provisions of this
Lease. Tenant agrees and acknowledges that Tenant shall be responsible for
obtaining any special amendments to the certificate of occupancy for the
Premises, Project and/or the Building and any other governmental permits,
authorizations or consents required solely on account of Tenant’s use of the
Premises. Landlord acknowledges that Landlord has conducted appropriate due
diligence with respect to Tenant’s business operations and further acknowledges
that the nature of Tenant’s business falls within the limits of Authorized Uses
as herein established.

B. Prohibited Uses. Notwithstanding anything to the contrary in this Lease or
the BLI Rider, including but not limited to, the “Use of Premises” Section of
the BLI Rider, Tenant hereby represents, warrants and agrees that Tenant’s

 

- 5 -



--------------------------------------------------------------------------------

business is not and shall not be, and that Tenant shall not use the Premises or
any part thereof, or permit the Premises or any part thereof to be used, (i) for
the business of photographic, multilith or multigraph reproductions or offset
printing; (ii) [intentionally deleted], (iii) [intentionally deleted],
(iv) [intentionally deleted], (v) [intentionally deleted], (vi) except in
connection with an employee lounge, as a restaurant or bar or for the sale of
confectionery, soda, beverages, sandwiches, ice cream or baked goods or for the
preparation, dispensing or consumption of food or beverages in any manner
whatsoever, (vii) [intentionally deleted], (viii) as an employment agency, labor
union office, physician’s or dentist’s office, dance or music studio, school
(except for the training of employees of Tenant), (ix) as a barber shop or
beauty salon, or (x) for the business of (a) operating a shared office facility,
that is, a business which subleases space and/or offers centralized services to
subtenants or customers on a shared basis, such as secretarial, receptionist,
telephone, etc., or (b) for a fee to persons inside or outside of the Building,
providing as a service word processing, secretarial, video conferencing,
conference services, telephone answering, receptionist or mail receipt services.
Nothing in this Section 5.B., shall preclude Tenant from using any part of the
Premises for photographic, multilith or multigraph reproductions to the extent
that such uses are incidental to Tenant’s own business or activities.

The Use of the Premises made by Tenant is not a use deemed as “place of public
accommodation” under the Americans with Disabilities Act of 1990 (“ADA”) and,
notwithstanding anything in this Lease to the contrary, no use of the Premises
during the Lease Term, shall be made that would cause the Premises to be a
“place of public accommodation” under the ADA and all similar present or future
laws, together with all regulations promulgated under any of the laws. Landlord
covenants that the Building and Premises are currently in compliance with the
ADA, and assumes responsibility to cure any defaults that result in violations
of the ADA associated with the Building, other than those resulting from
Tenant’s use of the Premises.

 

(6) ACCEPTANCE OF PREMISES; LANDLORD’S WORK

The taking of possession by Tenant (or any permitted assignee or subtenant of
Tenant) of all or any portion of the Premises will be deemed conclusive evidence
that Tenant has found the Premises, and all of its fixtures and equipment, as
applicable, acceptable. Unless expressly stated in this Lease to the contrary,
or as may be otherwise agreed to in writing, Landlord has, and shall have, no
obligation to repair, improve, or add to the Premises subsequent to Tenant’s
receipt of possession thereof. Tenant, at its sole cost and expense and in
compliance with the provisions of this Lease, shall be responsible for any
changes, alterations, repairs, replacements, maintenance, and decorations to the
Premises. Neither Landlord nor Landlord’s agent have made any representations or
promises with respect to the physical condition of the Building, Garage, Project
or Common Areas, or the Premises, the Rents, expenses of operations, or any
other matter or thing affecting or relating to the Premises, Garage, Property,
Common Areas or the Project, except as may be herein expressly set forth, and no
rights, easements, or licenses or acquired by Tenant by implication or otherwise
except as expressly set forth in the provisions of this Lease. Landlord
represents and warrants to Tenant that it has not received any notice that the
Building or, if not constructed as of the Effective Date, the plans thereof are
currently in violation of any laws, regulations or ordinances. Any Landlord’s
work or leasehold improvements (as distinguished from trade fixtures and
apparatus) installed in the Premises at any time, whether by or on behalf of
Tenant or by or on behalf of Landlord, shall not be removed from the Premises at
any time, unless such removal is consented to in writing in advance by Landlord;
and at the expiration of this Lease (either on the Expiration Date or upon such
earlier termination as provided in this Lease), all such leasehold improvements
shall be deemed to be part of the Premises, shall not be removed by Tenant when
it vacates the Premises, and title thereto shall vest solely in Landlord without
payment of any nature to Tenant. All trade fixtures and apparatus (as
distinguished from leasehold improvements) owned or leased by Tenant and
installed in the Premises shall remain the property of Tenant and shall be
removable at any time, including upon the expiration of the Term; provided
Tenant shall not at such time be in default of any terms or covenants of this
Lease, and provided further, that Tenant shall repair any damage to the Premises
caused by the removal of said trade fixtures and apparatus and shall restore the
Premises to substantially the same condition as existed prior to the
installation of said trade fixtures and apparatus.

Chinese/Defective Drywall: Landlord represents that Landlord has no knowledge of
the presence of Chinese/Defective drywall or any records or reports pertaining
to Chinese/Defective drywall affecting the Building or Premises.

Hurricane Glass: Landlord represents that the all of the windows in the building
are made of impact-resistant glass qualifying as “Hurricane Glass”.

 

(7) COMMON AREAS AND PARKING ARRANGEMENTS

A. Use of Project Common Areas. In addition to the Premises, other than with
respect to the Garage, Tenant shall have the right to non-exclusive use, in
common with Landlord, other tenants, occupants, and the guests, employees and
invitees of same of (a) Project driveways and footways, and (b) other facilities
in the Project as may be designated from time to time by Landlord, subject to
the terms and conditions of this Lease, and to the Rules and Regulations for the
use thereof as prescribed from time to time by Landlord.

The Common Areas are subject to the exclusive control and management of Landlord
and Landlord shall have the right to establish, modify, change and enforce from
time to time reasonable and non-discriminatory Rules and Regulations with
respect to the Common Areas to which Tenant agrees to abide.

Neither the Garage nor any Common Area shall be used by Tenant, or any agent or
employee of Tenant, for any advertising, political campaigning or other similar
use, including without limitation, the dissemination of advertising or
campaigning leaflets or flyers.

In the event Landlord deems it necessary to prevent public access to the
Building, Landlord may from time to time temporarily close portions of the
Common Areas, and may erect private boundary markers or take such steps as
deemed appropriate for that purpose but in so doing Landlord agrees to use its
best efforts to prevent any such action from having a material adverse effect
upon the business of Tenant.

 

- 6 -



--------------------------------------------------------------------------------

B. Use of Garage. The Garage shall contain not less than the minimum number of
parking spaces required by applicable governmental regulations, inclusive of
handicapped parking spaces. Tenant, its customers and its employees, shall have
the non-exclusive right to park standard size automobiles in those parking
spaces in the Garage designed for such use by Landlord during the term of this
Lease excluding, however, trucks, commercial vehicles and campers in excess of
one ton capacity or possessing more than four (4) wheels, and vehicles with a
height of greater than 6’8”, a length greater than 176” or a width greater than
8’. Tenant’s use of the such parking spaces shall be non-exclusive, it being
understood that the parking spaces in the Garage designed by Landlord for use by
Tenant, its invitees and employees and vendors, are open to others on a
“first-come, first served” basis. Except for the reserved Parking Spaces let to
Tenant at the initial BLI Rider rate (subject to adjustment) of at least one
(1) parking space for each 1,000 RSF of the Premises. Landlord cannot guarantee
that there will be parking spaces available for the use of Tenant, its invitees
or employees, at all times or at any particular time. A limited number of
monthly rental parking spaces may be available on a “first-come, first served”
basis at monthly lease rates, plus tax, established by Landlord in Landlord’s
discretion. Landlord does not represent that any of the monthly rental parking
spaces will be available for Tenant or, if such spaces are initially available.
Tenant agrees to cause all parties using parking spaces, including Tenant’s
employees and invitees, to comply with the terms of this Lease regarding
parking.

Landlord reserves the right to utilize portions of the Garage in a “valet” style
parking program. If Landlord establishes a valet parking program it shall be
available to Tenant, at its option, and it may be used, or such use may be
required, for other occupants of the Building and their guests, invitees, etc.
Such valet service shall be operated by Landlord or an independent contractor
engaged by Landlord and under Landlord’s management and supervision (hereinafter
referred to as the ‘Valet Operator”). Landlord shall not make profit on
providing valet parking services to the Tenant. The Valet Operator shall keep
appropriate records of the cost of operating such services, the revenue derived
from such valet services and the number of valet tickets validated by Tenant. If
Landlord establishes a valet parking service, Tenant shall have the right to
validate valet parking tickets for its customers. Such customers with validated
parking tickets shall not be charged for valet parking by the Valet Operator. No
less than quarterly, subject to reconciliation as provided in Section 3 hereof,
Landlord shall submit to Tenant a statement showing for the preceding quarter
the total expenses of the Valet Operator (including a reasonable fee) in
providing such valet services, the total revenue therefrom, the total number of
validated parking tickets and the total number of validated parking tickets by
Tenant. Such statement shall also show the following: (i) the “Total Per Car
Expense” which shall be determined by dividing such total expenses by the total
number of cars parked by the Valet Operator during such period, and
(ii) “Tenant’s Valet Parking Charge” which shall be determined by multiplying
the number of parking tickets validated by Tenant during such period by the
Total Per Car Expense for such period.

Tenant shall pay Tenant’s Valet Parking Charge to Landlord within thirty
(30) days after receipt of such statement. Tenant shall not be required to pay
any other costs of valet parking pursuant to any other provisions of this Lease.

Each year, with Landlord’s statement as required in Section 3 hereof, Landlord
shall furnish Tenant with a statement showing for the preceding year, the total
expenses of the Valet Operator, the total revenue, the total number of validated
parking tickets, the total number of validated parking tickets by Tenant, and
the Total Per Car Expense, Tenant’s Valet Parking Charge and the difference, if
any, in the amount of Tenant’s Valet Parking Charge and the amount thereof paid
by Tenant for such year. If the total amount paid under this subparagraph for
any statement period shall be less than Tenant’s Valet Parking Charge for such
period, Tenant shall pay to Landlord the difference between the amount paid by
Tenant and the actual amount due, such deficiency to be paid within thirty
(30) days after the furnishing of such statement, and if the total amount paid
by Tenant for Tenant’s Valet Parking Charge shall exceed the actual amount due
from Tenant for such year, such excess shall be credited against the next
installment of Tenant’s Valet Parking Charge due from Tenant to Landlord.

 

(8) BUILDING SERVICES; UTILITY SERVICES

A. Building Services

(1) General. The Premises shall be accessible to Tenant on a twenty-four
(24) hour per day, seven (7) days per week, three hundred sixty-five (365) days
per year basis, excluding emergency events which may require or cause limited
access to the Building or Premises. In general, the services set forth below
will be provided by Landlord at a service level commensurate with similarly
situated Class “A” building standards. During the Lease Term, the regular
business hours (“Business Hours”) of the Building will be 7:00 a.m. to 7:00
p.m., Monday through Friday, and, from 8:00 a.m. to 12:00 p.m. on Saturdays,
excluding holidays generally observed by State and federal governments. The
Building will be accessible to Tenant, its subtenants, agents, servants,
employees, contractors, invitees or licensees (collectively, “Tenant’s Agents”)
twenty-four hours per day, seven days per week except in the case of temporary
closure necessitated by emergencies, repairs, casualty, governmental or
quasi-governmental requirements or as Landlord reasonably deems necessary in
order to prevent imminent damage or injury to person or property.

(2) Services to be Provided by Landlord.

(a) Janitorial Service: Landlord agrees to provide janitorial services for the
Premises commensurate with similarly situated Class “A” building standards.
Janitorial service will be provided after Business Hours at the Building,
however, janitorial services will not be provided on Saturdays, Sundays and
holidays generally recognized by state and federal government. Should Tenant
require additional janitorial services beyond those customarily provided by
Landlord, Tenant may request same in writing from Landlord and if Landlord
agrees to provide such services, Tenant will be billed for same by Landlord at a
reasonable rate, as determined by Landlord, and those costs and expenses when
billed will be Overhead Rent due under this Lease.

(b) Electricity: Electric power will be provided during Business Hours for the
purposes of lighting, phones, servers, computers and general office equipment
use in amounts consistent with Building standard electrical capacities. The
Building standard mechanical and electrical systems are designed to accommodate
loads generated by lights

 

- 7 -



--------------------------------------------------------------------------------

and office equipment such as personal computers, dictating equipment, and
photocopy equipment. Tenant acknowledges that Tenant’s intended use of the
Premises excludes material use of the Premises beyond Business Hours. Material
use shall be deemed to mean the operation of an additional “shift”, either full
or part time, or use of the Premises after Business Hours in any way that may
preclude or interfere with the providing of janitorial services to the Premises.
In the event Tenant’s use of the Premises requires excessive electrical power,
whether by intensity of use, load or type of equipment, Tenant may then be
billed for such additional use and such billings will be billed to Tenant as
Overhead Rent. Landlord will utilize Landlord’s customary method of billing
Tenant for excess usage or install a submeter for the purposes of monitoring
Tenant’s excess power consumption. Landlord and Tenant agree that Landlord’s
implementation of the electrical monitoring and billing procedures set forth
herein shall in no way be construed so as to deem Landlord a private or public
utility company. Landlord reserves the right, after Business Hours, to turn off
all unnecessary lighting in the unoccupied areas of the Building and the
Premises to minimize the energy consumption of the Building in both the Common
Areas and the Premises. Landlord agrees that the Premises shall be connected to,
and Landlord at its sole expense shall maintain, an emergency generator
sufficient to power Tenant’s telephone system, 16 personal desktop computers,
and the individual HVAC system for the Tenant’s server room described in
(2)(c) below.

(c) HVAC Services: Landlord agrees to provide, during Business Hours, heating,
ventilating and air conditioning in sufficient quantities and temperature to
provide Tenant comfortable occupancy of the Premises. Tenant acknowledges that
Office Buildings HVAC system is not designed to cool machinery or equipment. If
Tenant requires additional HVAC services for cooling of machinery and/or comfort
control at times other than during Business Hours, Landlord will bill Tenant, as
Overhead Rent, for the number of hours used at Landlord’s then standard
prevailing rate for after-hours use of HVAC services. The charge for after-hours
of HVAC services in the initial Operating Year is Twenty Five ($25.00) Dollars
per hour, or any portion thereof, subject to adjustment as hereinabove provided.
The initial rate will be subject to change during the Lease Term based upon
operational costs and expenses to Landlord, including wear and tear on the
system and its components. The HVAC air distribution system and control system
will remain under the control of Landlord, who will regulate the systems’
setting and adjustment. Tenant will cooperate with Landlord’s reasonable
requests for an implementation of policies to maintain adequate balance of HVAC
and return air services so as to promote the efficiency of the system. There
will be no additional charge for 24 hours, 365 days a year air conditioning for
Tenant’s server room. Landlord provides various individual thermostats within
the Premises, to allow Tenant to adjust the HVAC/VAV system.

(d) Water and Sewer: Landlord agrees to provide municipally supplied cold water
and sewer services to the Common Areas for lavatory purposes.

(e) Elevator Service: Landlord will provide elevator service during Business
Hours which may be restricted hours other than Business Hours, subject, however,
to the first sentence of Section 8(A)(1).

(3) Interruption of Services The Building Services referred to above, or any
other services which Landlord may supply may be suspended by reason of accident
or repairs, alterations or improvements necessary to be made, or by strikes or
lockouts, or by reason of operation of law, or other causes beyond the control
of Landlord. No such interruption or discontinuance of service will be deemed an
eviction or a disturbance of Tenant’s use and possession of the Premises or any
part thereof, or render Landlord liable to Tenant for damages or abatement of
Rent, except as specifically provided herein, or relieve Tenant from the
responsibility of performing any of Tenant’s obligations under this Lease.
Notwithstanding any provision to the contrary, Rent shall be abated if any
interruption of services, other than attributable to the acts or misuse of
Tenant, renders the Premises unsuitable for Tenant’s occupancy for the conduct
of its business for a period of at least five (5) consecutive days. Such
abatement shall commence from the commencement of such interruption and shall
continue until the service in question is restored so as to render the Premises
suitable for Tenant’s occupancy. For purposes of this Section, an interruption
of services will be deemed to have occurred even though Tenant may benefit
during such period from access to the emergency generator described in
(2)(b) above.

(4) Sorting and Separation of Refuse and Trash. Tenant covenants and agrees, at
its sole cost and expense, to comply with all present and future laws, orders
and regulations of all state, federal, municipal, and local governments,
departments, commissions and boards regarding the collection, sorting,
separation, and recycling of waste products, garbage, refuse, and trash. Tenant
shall, as required, sort and separate such waste products, garbage, refuse and
trash into such categories as provided by law. Each separately sorted category
of waste products, garbage, refuse, and trash shall be placed in separate
receptacles reasonably approved by Landlord. Such separate receptacles may, at
the Landlord’s option be removed from the Premises in accordance with a
collection schedule prescribed by law. Landlord reserves the right to refuse to
collect or accept from Tenant any waste products, garbage, refuse or trash that
is not separated and sorted and required by law and to require Tenant to arrange
for such collection at Tenant’s sole cost and expense, utilizing a contractor
reasonably satisfactory to Landlord. Tenant shall pay all costs, expenses,
fines, penalties or damages that may be imposed on Landlord or Tenant by reason
of Tenant’s failure to comply with the provisions of this Section.

B. Utility Services.

Tenant shall promptly pay all charges for telephone or any other utilities used
or consumed in the Premises, and not included in CAM charges. If the nature of
Tenant’s business requires use of any utility service that is master metered to
the Building in excess of a normal twelve (12) hour business day or in excess of
normal office demand or usage, Landlord may require, at its sole discretion,
that such services be individually metered to the Tenant’s Premises, and Tenant,
in that case, shall pay all costs associated with individually metering the
utilities supplied to Tenant’s Premises. Should Tenant in any month use in
excess of one hundred and ten percent (110%) of the average electricity, water
or other centrally metered utility used per square foot by all tenants in the
Building or Project (“Average Usage”), all gallons of water used above Average
Usage shall be considered in excess of normal water and sewer usage and Tenant
shall pay Landlord for all such excess usage for both sewer and water on a
monthly basis, within thirty (30) days after receipt of an invoice from
Landlord. If Tenant requires utility services in addition to or in excess of
those currently provided to the Premises, Tenant shall pay all costs of bringing
such services to the Premises and for the use of such services, but Tenant shall
not bring additional utilities

 

- 8 -



--------------------------------------------------------------------------------

or utility services to the Premises without the express written consent of
Landlord. Landlord represents that no master meter is required for the Premises.

 

(9) SECURITY

The security of the Premises is the sole responsibility of the Tenant and that
the Landlord has no liability for breach of security to the Premises. Tenant
may, at Tenant’s expense, install a security system to the Premises; provided,
however, that Tenant, in addition to access otherwise required hereunder, will
provide Landlord adequate access to the Premises in case of emergencies
particularly regarding Premises that contain fire sprinkler risers and
equipment. Landlord represents that the currently installed alarm system, though
not currently monitored by a security monitoring service, is fully functioning
and in working order. All repairs required to the Premises caused by security
breaches are the responsibility of the Tenant; however, Landlord may elect to
affect such repairs, if appropriate to insure continued security, protection of
property, or safety of life. The cost of such repairs shall be Overhead Rent.

 

(10) REPAIRS AND MAINTENANCE

A. Landlord’s Responsibilities. During the Lease Term, Landlord shall define,
set, and maintain the level of repairs and maintenance for the Building, the
Common Areas, and all other areas serving the Building, in a manner comparable
to similarly situated class “A” office buildings. Landlord’s responsibilities
with respect to this paragraph are as follows: (i) the structural and roof
systems of the Building, (ii) Building electrical and mechanical systems,
including elevators, (iii) the water, plumbing (including restrooms), sewer
systems and HVAC of the Building, (iv) the Garage and Common Areas and the
common area furniture, fixtures, and equipment, (v) the landscaped areas in and
about the Building, Project and Garage, (vi) replacement of light bulbs in
Common Areas, and in Premises where standard-installed fluorescents are located,
and (vii) providing janitorial service to the Premises.

B. Tenant’s Responsibilities. During the Lease Term, Tenant will repair,
maintain, and replace, if necessary, the following at Tenant’s expense:

(1) The interior portion of the Premises including the interior demising walls,
doors, and the interior partition walls of the Premises and their wall
covering(s).

(2) The electrical, plumbing, and mechanical systems which have been installed
by either Landlord or Tenant, for the exclusive use and benefit of Tenant which
are not otherwise standard for premises within the Building. The following
examples of the foregoing are for clarification and are not by way of
limitation: (a) projection room equipment such as dimmers, curtains, and related
items, (b) security systems for the Premises, (c) telephone system for the
Premises, and (d) any fire sprinkler alterations in excess of applicable code
and of a higher quality than building standard installed exclusively for the
Premises and under the Tenant’s control.

(3) The floor covering of the Premises, including carpeting, vinyl tile
flooring, ceramic tile flooring, and other flooring materials or systems.

(4) All cabinets and millwork (regardless of ownership) within the Premises so
long as said cabinets and millwork are for the exclusive use and benefit of
Tenant.

(5) Other items or amenities that are to be repaired and maintained by Tenant
such as, by way of example but not limitation, the following: (a) molding or
other woodwork and paneling, (b) light fixtures and bulbs (other than Landlord’s
standard installed fluorescents), (c) draperies, blinds or wall hangings,
(d) water closets and kitchen areas, (e) doors and lock sets, and (f) vaults,
safes or secured areas.

(6) The removal and clean-up of any environmentally hazardous situation caused
by Tenant or Tenant’s agents.

C. Repairs and Maintenance; Miscellaneous. Notwithstanding anything to the
contrary in this Lease, Landlord shall not be responsible to repair or maintain
the Building, any of its components, the Common Areas, the Garage, the Premises,
or any fixture, improvement, trade fixture, or any item of personal property
contained therein where such repairs or maintenance are required because of the
occurrence of the misuse, improper conduct, gross negligence of Tenant. Should
Landlord, elect, at its sole option, to make repairs or maintenance occasioned
by the occurrence of any of the foregoing, Tenant shall pay, as Additional Rent,
all such costs and expenses incurred by Landlord. Any such Additional Rent not
promptly paid to the Landlord within fifteen (15) days of a billing of said
Additional Rent to the Tenant shall bear interest at eighteen (18%) percent,
and, if not paid within ten (10) days thereafter, shall constitute a default of
this Lease availing Landlord of any and all remedies provided in Section 24
hereof or otherwise at law or in equity. Landlord shall have the right to
approve in advance (which approval shall not be unreasonably withheld or
delayed) all work, repair, maintenance or otherwise, to be performed under
Section C by Tenant and all of Tenant’s repairmen, contractors, subcontractors
and suppliers performing work or supplying materials. Tenant shall be
responsible for obtaining, at Tenant’s cost, all permits, inspections and
certificates for accomplishing the above. Tenant shall obtain lien waivers for
all work done in or to the Premises.

 

(11) TENANT’S CARE; TENANT’S ALTERATIONS

A. Standard of Care. Tenant shall, at Tenant’s sole expense, take good care of
the Premises and the fixtures and appurtenances therein, reasonable wear and
tear, and damage by fire, the elements, casualty, or Acts of God excepted, and
will suffer no active or permissive waste or injury thereof. Tenant shall, at
Tenant’s expense, but under the direction of Landlord, promptly repair any
injury or damage whether structural or non-structural to the Premises or the
Building or Garage or Common Areas or Project caused by the negligence or
intentional acts of Tenant, or its agents, invitees or employees, or Tenant
moving in or out of the Premises. All of the aforesaid repairs shall be of the
quality or class equal to the original work or construction, and shall be made
in accordance with the provisions of Subsection 11.B, hereof. If Tenant fails
after thirty (30) days notice thereof to proceed with due diligence to make the
repairs required to be made by Tenant, the

 

- 9 -



--------------------------------------------------------------------------------

repairs may be made by Landlord, at the expense of Tenant and the actual
out-of-pocket expenses thereof incurred by Landlord plus eighteen percent
(18%) to reimburse Landlord for its overhead and construction management
services associated herewith, after rendition of a bill or statement therefore,
shall be reimbursed by Tenant to Landlord within thirty (30) days of completion
of work and such billing. There shall be no abatement of Rent or rent allowance
to Tenant for diminution of rental value and no liability on the part of
Landlord by reason of inconvenience, annoyance or injury to business arising
from Tenant making, or failing to make, any repairs, alterations, additions or
improvements in or to any portion of the Building, Garage, Common Areas or the
Premises, or in or to fixtures, appurtenances, or equipment thereof.

B. Alterations: Tenant shall make no Alterations without the prior written
consent of Landlord, which consent shall not be unreasonably withheld or
delayed, provided that they do not affect utility services or plumbing and
electrical lines or other systems of the Building and are not visible from
outside the Premises. Landlord shall respond to such written consent within
fifteen (15) days of Tenant request.

All Alterations shall be performed in accordance with the following conditions:

(1) All Alterations requiring a building permit shall be performed in accordance
with plans and specifications first submitted to Landlord for its prior written
approval, which approval shall not be unreasonably withheld. Landlord shall be
given, in writing, a good description of all other Alterations. Any changes in
or deviations from the plans originally approved by Landlord must be similarly
approved by Landlord.

(2) All Alterations shall be performed through completion in a good and
workmanlike manner. Tenant shall, before the commencement of any Alterations,
obtain, at its expense, and exhibit to Landlord all governmental permits
required for the Alterations.

(3) All Alterations shall be performed through completion in compliance with all
other applicable provisions of this Lease and with all applicable laws,
ordinances, directives, rules, and regulations of governmental authorities
having jurisdiction, including, without limitation, the ADA and all laws dealing
with the abatement, storage, transportation, and disposal of asbestos or other
hazardous materials, which work, if required, shall be effected by contractors
and consultants approved by Landlord and in strict compliance with all
applicable laws. Notwithstanding anything to the contrary contained in this
section, Tenant shall not penetrate or disrupt the structural columns of the
building located within the Premises or any area within three feet of any
structural column, in performing any Alterations.

(4) All work shall be performed by contractors having, in the reasonable opinion
of Landlord, the proper qualifications. Tenant shall provide Landlord with the
name of the Tenant’s contractor, a copy of the contractor’s license to do work
in the subject jurisdiction(s), a Contractor’s Qualification Statement in the
most current American Institute of Architects form, a copy of the executed
contract between the Tenant and its contractor, and a copy of the contractor’s
work schedule. Unless waived in writing by Landlord, for all such work in excess
of $5,000, all contractors shall obtain a payment and performance bond in form
complying with Section 713.23, Florida Statutes and deliver a copy of the bond
to Landlord before commencement of any Alterations.

(5) Before the commencement of any work by or for Tenant, Tenant shall furnish
to Landlord certificates evidencing the existence of builder’s risk,
comprehensive general liability, and workers’ compensation insurance complying
with the requirements of the Insurance Section 14.B and Exhibit “B” of this
Lease.

(6) All work to be performed by Tenant shall be performed and completed in a
manner that will not unreasonably interfere with or disturb other tenants and
occupants of the Building. Tenant shall submit to Landlord a plan for execution
of the work indicating in reasonable detail the manner in which the work shall
be prosecuted in view of the necessity of minimizing noise and inconvenience to
the users of the Building. The plan shall be subject to the reasonable approval
of Landlord. The plan shall provide that all portions of the work involving
excessive noise or inconvenience to other users of the Building shall be done
after Normal Business Hours.

(7) Any damage to any part of the Building that occurs as a result of any
Alterations shall be promptly repaired by Tenant to the reasonable satisfaction
of Landlord.

(8) Tenant and its contractor and all other persons performing any Alterations
shall abide by Landlord’s job site rules and regulations and fully cooperate
with Landlord’s construction representative(s) in coordinating all of the work
in the Building, including hours of work, parking, and use of the construction
elevator.

(9) All Alterations will comply with the requirements of any energy efficiency
program offered by the electric service provider to the Building.

(10) All materials used in any Alterations, including paint, carpet, wall or
window coverings, carpet glues, and any other chemicals shall be subject to
Landlord’s prior written approval.

(11) Landlord, or its agent or contractor, may supervise the performance of any
Alterations in excess of $5,000, and, if so, Tenant shall pay to Landlord an
amount equal to 8% of the cost of the work, as a fee for supervision and
coordination of the work and as reimbursement for expenses incurred by Landlord
in connection with Landlord’s supervision and coordination.

 

(12) LANDLORD’S ADDITIONS AND ALTERATIONS

Landlord has the right to make changes, consistent with Class “A” Projects, in
and about the Project, Building and Garage, including, but not limited to,
signs, entrances, address or name of Building or Project. Such changes may
include, but not be limited to, rehabilitation, redecoration, refurbishment and
refixturing of the Project, Garage and/or Building and expansion of or
structural changes to the Building, Garage and/or Project. The right of Tenant
to quiet enjoyment and peaceful possession of the Premises given under the Lease
will not be deemed breached or interfered with by reason of Landlord’s actions

 

- 10 -



--------------------------------------------------------------------------------

pursuant to this Section 12 so long as such actions do not materially deprive
Tenant of its use and enjoyment of and access to the Building, Premises or
parking.

 

(13) ASSIGNMENT AND SUBLETTING

A. Neither Tenant nor Tenant’s legal representatives or successors in interest
by operation of law or otherwise shall transfer this Lease without first
receiving Landlord’s prior written consent, which consent shall not be
unreasonably withheld, subject, however, to the minimum threshold provisions of
this Section 13. For purposes of this section, a “transfer” shall mean any of
the following: (i) an assignment of this Lease; (ii) a collateral assignment,
mortgage, or other encumbrance involving this Lease; (iii) a sublease, license
agreement, or other agreement permitting all or any portion of the Premises to
be used by others. This subsection does not apply to a subsidiary or entity that
is 51% or more owned by the Tenant; (iv) a reduction of Tenant’s assets to the
point that this Lease is substantially Tenant’s only asset; (v) a change or
conversion in the form of entity of Tenant which has the effect of limiting the
liability of any of the partners, members, or other owners of the entity;
(vi) the agreement by a third party to assume, take over, or reimburse Tenant
for any of Tenant’s obligations under this Lease in order to induce Tenant to
lease space from the third party; or (vii) any transfer of control of Tenant,
which shall be defined as any issuance or transfer of stock in any corporate
tenant or subtenant or any interest in any noncorporation entity tenant or
subtenant, by sale, exchange, merger, consolidation, operation of law, or
otherwise, or creation of new stock or interests, by which an aggregate of 50%
or more of Tenant’s stock or equity interests shall be vested in one or more
parties who are not stockholders or interest holders as of the Date of this
Lease. This subsection shall not apply to sales of stock by persons other than
those deemed “insiders” within the meaning of the Securities Exchange Act of
1934 as amended. Any modification or amendment to any sublease of any portion of
the Premises shall be deemed a further sublease of this Lease. As used in this
section, the term “transferee” shall include any assignee or subtenant of Tenant
or any other party involved in any of the other transactions or events
constituting a transfer.

B. If Tenant requests Landlord’s consent to a transfer, it shall submit in
writing to Landlord, not later than fifteen (15) days before any anticipated
transfer, (i) the name and address of the proposed transferee, (ii) a duly
executed counterpart of the proposed assignment, sublease or other form of
transfer agreement, (iii) reasonably satisfactory information as to the nature
and character of the business of the proposed transferee, as to the nature and
character of its proposed use of the space, and otherwise responsive to the
criteria set forth in Subsection D, and (iv) banking, financial, or other credit
information relating to the proposed transferee reasonably sufficient to enable
Landlord to reasonably determine the financial responsibility and character of
the proposed transferee, including balance sheets and profit and loss statements
for the transferee covering the three years before the transfer, certified by
the transferee, and a list of personal, banking, business, and credit references
for the transferee.

C. Landlord shall have the following options to be exercised within fifteen
(15) Business Days from submission of Tenant’s request for Landlord’s consent to
a specific transfer:

(1) If Tenant proposes to assign this Lease or sublet all or substantially all
of the Premises, Landlord shall have the option to cancel and terminate this
Lease as of the proposed commencement date for the transfer.

(2) If Tenant proposes to sublet less than all or substantially all of the
Premises, Landlord shall have the option of canceling and terminating this Lease
only as to that applicable portion of the Premises, effective as of the proposed
commencement date of the sublease. If Landlord exercises this option, all Rent
for the Premises shall be equitably apportioned as of the commencement date of
the sublease and Landlord, at Tenant’s expense, shall perform all work and make
all alterations as may be required physically to separate the applicable portion
of the Premises from the remainder of the Premises and to permit lawful
occupancy of the separated portion.

D. If Landlord does not elect either of the options provided above in Subsection
C, Landlord shall not unreasonably withhold its consent to a proposed transfer.
Landlord shall be deemed to have reasonably withheld or denied its consent to
any proposed transfer unless all of the following conditions have been
established to Landlord’s reasonable satisfaction:

(1) The proposed transferee and/or its guarantor has sufficient financial
wherewithal to discharge its obligations under this Lease and the proposed
agreement of transfer and as determined by Landlord’s reasonable criteria for
selecting Building tenants.

(2) The proposed transfer shall not, in Landlord’s reasonable judgment, cause
physical harm to the Project or the Building or material harm to the reputation
of the Project or Building that would result in an impairment of Landlord’s
ability to lease space in the Project or Building or cause a diminution in the
rental value of space in the Building or Project.

(3) The proposed use of the Premises by the proposed transferee will be a use
permitted under this Lease and not prohibited by the Rules and Regulations, and
will not violate any restrictive covenants or exclusive use provisions
applicable to Landlord.

(4) The proposed transferee shall not be any person or entity who shall at that
time be a tenant, subtenant, or other occupant of any part of the Building or
Project. Notwithstanding the foregoing, Landlord will not withhold its consent
solely because the proposed transferee is an occupant of the Building if
Landlord does not have space available for lease in the Building that is
comparable to the space Tenant desires to transfer. For these purposes, Landlord
shall be deemed to have comparable space if it has space which will be available
within six (6) months of the date of the proposed transfer on any floor anywhere
within the Building which is approximately the same size as the space Tenant
proposes to transfer, provided that if the space that Tenant proposes to
transfer is contiguous to the space already leased by the proposed transferee,
Landlord shall be deemed not to have comparable space.

(5) The proposed use of the Premises by the proposed transferee will not require
alterations or additions to the Premises or the Building by Landlord (or any
other entity resulting in costs to Landlord) to comply with applicable law or
governmental requirements and will not negatively affect insurance requirements
or involve the

 

- 11 -



--------------------------------------------------------------------------------

introduction of materials to the Premises that are not in compliance with the
Environmental Laws, as said term is defined in Section 39 of this Lease.

(6) Any mortgagee of the Building will consent to the proposed transfer if such
consent is required under the relevant loan documents, and such consent shall
not be unreasonably withheld. Landlord acknowledges that no such requirement for
consent currently exists.

(7) The proposed use of the Premises will not materially increase the operating
costs for the Building or the burden on the Building services, or generate
additional foot traffic, elevator usage, or security concerns in the Building,
or create an increased possibility that the comfort or safety, or both, of
Landlord and the other occupants of the Building will be compromised or reduced.

(8) The proposed transferee shall not be, and shall not be affiliated with,
anyone with whom Landlord or any of its affiliates has been involved with in
litigation material to the tenancy as an opposing party.

(9) The proposed transfer will not cause a violation of another lease for space
in the Building or give an occupant of the Building a right to cancel its lease.

(10) There shall be no default by Tenant, beyond any applicable grace period,
under any of the terms, covenants, and conditions of this Lease at the time that
Landlord’s consent to a transfer is requested and on the date of the
commencement of the term of the proposed transfer.

E. Intentionally Deleted.

F. Any sublease shall provide that: (i) the subtenant shall comply with all
applicable terms and conditions of this Lease to be performed by Tenant;
(ii) the sublease is expressly subject to all of the terms and provisions of
this Lease; (iii) unless Landlord elects otherwise, the sublease will not
survive a termination of this Lease (whether voluntary or involuntary) or
resumption of possession of the Premises by Landlord following a Material
Default by Tenant; and (iv) subtenant shall not be vested with any legal or
equitable rights to exercise any options (i.e., renewals, expansions) granted to
Tenant. The sublease shall further provide that if Landlord elects, in writing,
that the sublease shall survive a termination of this Lease or resumption of
possession of the Premises by Landlord following a Material Default by Tenant,
the subtenant will, at the election of the Landlord, attorn to the Landlord and
continue to perform its obligations under its sublease as if this Lease had not
been terminated and the sublease were a direct lease between the Landlord and
the subtenant. Any assignment of lease shall contain an assumption by the
assignee of all of the terms, covenants, and conditions of this Lease to be
performed by the Tenant.

G. Tenant shall not advertise (but may list with Landlord’s broker, as
identified in the BLI Rider) its space for transfer at a rental rate lower than
the greater of the then Building rental rate for the space or the rental rate
then being paid by Tenant to Landlord. Upon any listing with Landlord’s broker,
Landlord’s broker agrees to use his commercially reasonable best efforts, as
well as to be compensated based on normal and customary rates and fees, with
respect to such listing.

H. If Tenant effects any transfer, then Tenant thereafter shall pay to Landlord:
(a) 50% of the Base Rent, net rent, Overhead Rent, gross Rent or other
consideration, whether defined or referred to as “rent” or other consideration,
paid to Tenant by any transferee that is in excess of the Rent then being paid
by Tenant to Landlord under this Lease for the portion of the Premises so
transferred (on a prorated, square footage basis), and (b) 50% of any other
profit or gain (after deducting any necessary expenses incurred) realized by
Tenant from the transfer. The rent or other consideration paid to Tenant by the
transferee shall be calculated by deducting from the rent or other consideration
reasonable and customary real estate brokerage commissions actually paid by
Tenant to third parties, the verifiable cost of reasonable improvements to the
Premises made by Tenant for the transferee, and other reasonable verifiable and
direct out of pocket costs actually incurred by Tenant required to consummate
the transfer (as long as the costs are commercially reasonable and are commonly
incurred by landlords in leasing similar space). Profit or gain shall
specifically include all sums paid for any asset of Tenant other than this Lease
which is in excess of the fair market value of the asset. Upon thirty (30) days
notice, Landlord shall have the right to audit Tenant’s books and records to
determine the amount payable to Landlord under this subsection. All sums payable
by Tenant under this subsection shall be paid to Landlord within ten (10) days
of receipt by Tenant, the aforementioned notwithstanding.

I. Except as provided in Subsection C, Tenant and, as applicable, Tenant’s
Guarantor, shall remain liable to Landlord for the prompt and continuing payment
of all forms of rent payable under this Lease.

J. The option in favor of Landlord set forth in Subsection C shall not apply to,
and Landlord’s consent will not be required as to, a transfer to the parent
corporation of Tenant or to a wholly owned subsidiary corporation of Tenant or
of the parent corporation of Tenant, or to any affiliated corporation into or
with which Tenant may be merged or consolidated, provided that (i) the merger is
not part of a sale or transfer of Tenant’s business or assets to a corporation
which was not an affiliate of Tenant before the transfer, (ii) the resulting
corporation shall own all or substantially all of the assets of Tenant, and
(iii) the net worth, experience, and reputation of the resulting corporation is
at least equal to the net worth, experience, and reputation of Tenant on the
Commencement Date; provided further, that the form of any agreement of
assignment or any sublease shall otherwise comply with the terms and conditions
of this section.

K. Consent by Landlord to a transfer shall not relieve Tenant from the
obligation to obtain Landlord’s written consent to any further transfer. If
Landlord consents to a transfer, in no event shall any permitted transferee
assign or encumber this Lease or its sublease, or further sublet all or any
portion of its sublet space, or otherwise suffer or permit the sublet space or
any part of it to be used or occupied by others, without Landlord’s prior
written consent in each instance.

L. If this Lease is assigned, or the Premises are sublet or occupied by anyone
other than Tenant, Landlord may accept rent from the assignee, subtenant, or
occupant and apply the net amount received to the rent reserved in this Lease,
but no such assignment, subletting, occupancy, or acceptance of rent shall be
deemed a waiver of the requirement for Landlord’s consent as contained in this
section or constitute a novation or otherwise release Tenant from its
obligations under this Lease.

 

- 12 -



--------------------------------------------------------------------------------

M. The joint and several liability of Tenant, the Guarantor and any immediate
and remote successor in interest of Tenant (by assignment or otherwise), and the
due performance of the obligations of this Lease on Tenant’s part to be
performed or observed, shall not in any way be discharged, released, or impaired
by any (i) agreement that modifies any of the rights or obligations of the
parties under this Lease, (ii) stipulation that extends the time within which an
obligation under this Lease is to be performed, (iii) waiver of the performance
of an obligation required under this Lease, or (iv) failure to enforce any of
the obligations set forth in this Lease.

N. Intentionally Deleted.

O. Landlord acknowledges that any actions taken by Tenant with respect to this
Section 13 shall be deemed of a material, non-public nature. Landlord therefore
agrees to not publicly disclose the nature, extent or content of such
discussions, nor any information provided to Landlord related thereto. Landlord
further acknowledges that the use of material, non-public information is a
violation of Federal securities laws.

 

(14) TENANT’S INSURANCE

A. Tenant shall, on or before the earlier of the Lease Commencement Date or the
date on which Tenant first enters the Premises for any purpose, including the
installation of Tenant Improvements, obtain and keep in full force and effect at
all times thereafter the following minimum insurance coverages relating to the
Premises:

(1) Insurance against loss or liability in connection with bodily injury, death,
or property damage or destruction, occurring on or about the Premises under one
or more policies of commercial general liability insurance. Each policy shall be
written on an occurrence basis and contain coverage at least as broad as that
provided under the then most current Insurance Services Office (ISO) commercial
general liability insurance form which provides the broadest coverage. Each
policy shall specifically include the Premises and all areas, including
sidewalks and corridors, adjoining or appurtenant to the Premises. The insurance
coverage shall be in an initial amount of not less than $1.5 million per
occurrence limit, $2 million general aggregate limit, $2 million personal and
advertising limit, and $2 million products/completed operations limit, which
coverage limits may be effected with umbrella coverage. Each policy shall also
include the broad form comprehensive general liability endorsement or equivalent
and, in addition, shall provide at least the following extensions or
endorsements: (a) coverage for explosion, collapse, and underground damage
hazards, when applicable; (b) personal injury coverage to include liability
assumed under any contract; (c) a cross liability or severability of interest
extension or endorsement or equivalent so that in the event that one insured
files a claim against another insured under the policy, the policy affords
coverage for the insured against whom the claim is made as if separate policies
had been issued; (d) a knowledge of occurrence extension or endorsement so that
knowledge of an occurrence by the agent, servant, or employee of the insured
shall not in itself constitute knowledge by the insured, unless a managing
general partner or an executive officer, as the case may be, shall have received
the notice from the agent, servant, or employee; (e) a notice of occurrence
extension or endorsement so that if the insured reports the occurrence of an
accident to its workers’ compensation carrier and the occurrence later develops
into a liability claim, the failure to report the occurrence immediately to each
or any other company when reported to the workers’ compensation carrier shall
not be deemed a violation of the other company’s policy conditions; (f) an
unintentional errors and omissions extension or endorsement so that failure of
the insured to disclose all hazards existing as of the inception date of the
policy shall not prejudice the insured as to the coverage afforded by the
policy, provided the failure or omission is not intentional; and (g) a blanket
additional insured extension or endorsement or equivalent providing coverage for
unspecified additional parties as their interest may appear with the insured.

(2) Comprehensive automobile liability insurance on an occurrence basis in an
initial amount of not less than $1 million combined single limit. This policy
shall be on the then most current ISO form which provides the broadest coverage
written to cover all owned, hired, and non-owned automobiles. The policy shall
include cross liability and severability of interest endorsements, and state
that this insurance is primary insurance as regards any other insurance carried
by the Landlord.

(3) All risk property insurance, including fire and lightning, extended
coverage, sprinkler damage, theft, vandalism and malicious mischief, or the ISO
causes of loss special form, and flood insurance (if required by Landlord, any
mortgagee of the Building, or any governmental authority) in an amount adequate
to cover 100% of the replacement costs, without co-insurance, of Tenant’s
Property.

(4) Workers’ compensation insurance in not less than the then statutorily
prescribed minimum amount required by Florida law and employer’s liability
coverage of $1 million per occurrence and covering all persons employed,
directly or indirectly, in connection with Tenant’s business or the Tenant
Improvements or any future Alterations.

(5) Business income and extra expense insurance covering the risks to be insured
by the all risk property insurance described above, on an actual loss sustained
basis, but in all events in an amount sufficient to prevent Tenant from being a
co-insurer of any loss covered under the applicable policy or policies.

(6) Intentionally Deleted.

B. Except for work to be performed by Landlord, before any Tenant Improvements
or Alterations are undertaken by or on behalf of Tenant, Tenant shall obtain and
maintain, at its expense, or Tenant shall require any contractor performing work
on the Premises to obtain and maintain, at no expense to Landlord, in addition
to workers’ compensation insurance as required by the laws of the State of
Florida, all risk builder’s risk insurance in the amount of the replacement cost
of the applicable Tenant Improvements Alterations (or such other amount
reasonably required by Landlord), automobile and commercial general liability
insurance (including contractor’s liability coverage, contractual liability
coverage, completed operations coverage, broad form property damage coverage,
and contractor’s protective liability) written on an occurrence basis with a
minimum limit of $2 million per occurrence limit, $2 million general aggregate
limit, $2 million personal and advertising limit, and $2 million
products/completed operations limit; which limits may be accomplished by means
of an umbrella policy. The contractor’s commercial general liability insurance
shall cover claims arising out of (i) the general contractor’s operations,
(ii) acts of independent contractors, (iii) products/completed operations (with
broad form property damage), (iv) liability assumed under contract (on a broad
form property damage basis), (v) liability assumed under contract (on a broad
form blanket basis), (vi) explosion, collapse, and underground damage hazards,
when applicable, and (vii) owned/nonowned/hired vehicles.

 

- 13 -



--------------------------------------------------------------------------------

C. All insurance policies shall be (i) in form reasonably satisfactory to
Landlord; and (ii) written with insurance companies reasonably satisfactory to
Landlord and having a policyholder rating of at least “A-” and a financial size
category of at least “Class XII” as rated in the most recent edition of “Best’s
Key Rating Guide” for insurance companies, and authorized to engage in the
business of insurance in the State in which the Premises are located. The
insurance policies described in Subsection 14.A shall name Landlord and
Landlord’s directors, officers, partners, agents, employees, and managing agent
as additional insureds and shall provide that they may not be terminated or
modified in any way that would materially decrease the protection afforded
Landlord under this Lease without thirty (30) days’ advance notice to Landlord.
The minimum limits of insurance specified in this section shall in no way limit
or diminish Tenant’s liability under this Lease, but only if Landlord has, at
the time of any such claim, complied with the terms of Section 15 below. Tenant
shall furnish to Landlord, not less than fifteen (15) days before the date the
insurance is first required to be carried by Tenant, and thereafter at least
fifteen (15) days before the expiration of each policy, true and correct
photocopies of all insurance policies required under this section, together with
any amendments and endorsements to the policies, evidence of insurance (on ACORD
27 or other form acceptable to Landlord), and such other evidence of coverages
as Landlord may reasonably request, and evidence of payment of all premiums and
other expenses owed in connection with the policies. On Tenant’s default in
obtaining or delivering any required insurance or Tenant’s failure to pay the
charges for any required insurance, Landlord may, at its option, on or after the
tenth day after notice is given to Tenant, procure or pay the charges for the
insurance and the total cost and expense (including attorneys’ fees) incurred
shall be paid by Tenant to Landlord.

 

(15) LANDLORD’S INSURANCE

Landlord shall maintain fire and extended coverage insurance, which includes
hurricane, wind and flood coverage, on the Building, written with insurance
companies having a policyholder rating of at least “A-” and a financial size
category of at least “Class XII” as rated in the most recent edition of “Best’s
Key Rating Guide” for insurance companies, and authorized to engage in the
business of insurance in the State in which the Premises are located, in an
amount not less than eighty (80%) percent of the replacement cost of the
Building and commercial general liability insurance relating to the Building and
its appurtenances in an amount not less than $3 million per occurrence. In
addition, Landlord may, at its option, maintain coverages in excess of the
minimum limits set forth in this subsection and additional coverages as
specified in the definition of Operating Costs. The total cost of all insurance
maintained by Landlord under this subsection shall be included in Costs of
Operation and Maintenance.

 

(16) WAIVER OF RIGHT OF RECOVERY

Except as set forth below, Landlord and Tenant each expressly, knowingly, and
voluntarily waive and release any claims that they may have against the other or
the other’s employees, agents, or contractors and against every other tenant or
occupant in the Building who shall have executed a waiver similar to this one
for damage to its properties and loss of business (specifically including loss
of rent by Landlord and business interruption by Tenant) as a result of the acts
or omissions of the other party or the other party’s employees, agents, or
contractors (specifically including the negligence of either party or its
employees, agents, or contractors) and the intentional misconduct of the
employees, agents, or contractors of either party), which claims are covered by
the workers’ compensation, employer’s liability, property, rental income,
business income, or extra expense insurance described in this Lease, or other
property insurance that either party may carry at the time of an occurrence.
Landlord and Tenant shall each, on or before the earlier of the Commencement
Date or the date on which Tenant first enters the Premises for any purpose,
obtain and keep in full force and effect at all times thereafter a waiver of
subrogation from its insurer concerning the workers’ compensation, employer’s
liability, property, rental income, and business interruption insurance
maintained by it for the Building and the property located in the Building. This
subsection shall not apply to claims for damages of less than $1,000 or to
claims for personal injury or wrongful death.

 

(17) DESTRUCTION OR DAMAGE TO THE PREMISES AND WAIVER OF SUBROGATION

A. If the Building or the Premises shall be partially or totally damaged or
destroyed by fire or other casualty, and if this Lease shall not be terminated
as hereinafter provided in this Section 17, then: (1) Landlord shall repair the
damage to and restore and rebuild the Building and the core and shell of the
Premises diligently and in a workmanlike manner after the collection of the
insurance proceeds attributable to such damage, and (2) Tenant shall repair the
damage to and restore and repair the Tenant Improvements and Tenant’s other
improvements and betterments and Tenant’s personal property diligently and in a
workmanlike manner after the substantial completion of Landlord’s repairs and
restoration of the core and shell of the Premises provided for in clause
(1) above, after receipt of insurance proceeds attributable to such damage,
provided that Tenant shall not have been given Notice by Landlord that this
Lease has been terminated pursuant to the provisions of this Section 17, or
Tenant shall not have elected to exercise its right of termination of this Lease
pursuant to this Section 17. Such repair work by Tenant shall be deemed to
constitute Alterations for the purposes hereof. Provided that this Lease shall
not have been terminated by Landlord or Tenant, the proceeds of Tenant’s
policies providing coverage for Tenant Improvements and betterments shall be
paid to Tenant.

B. If all or part of the Premises shall be damaged or destroyed or rendered
completely or partially untenantable on account of fire or other casualty, Base
Rent and Overhead Rent shall be abated in the mutually agreed upon proportion
that the untenantable area of the Premises bears to the total area of the
Premises, or if the Premises is not aesthetically suitable for its intended
purpose (i.e., recruitment, advisor visits, etc.) for the period from the date
of the damage or destruction to: (i) the date that is the later of one hundred
eighty (180) days after the date when the Tenant’s insurance proceeds are
received or one hundred eighty (180) days after the damage to the core and shell
of the Project shall be substantially repaired by Landlord (provided, however;
that if in Landlord’s reasonable judgment based upon the estimate of Landlord’s
independent contractors such repairs would have been substantially completed at
an earlier date but for Tenant’s having failed to reasonably cooperate with
Landlord in effecting such repair, then the core and shell of the Premises shall
be deemed to have been repaired substantially on such earlier date and any
reduction or abatement shall then cease) or (ii) if the Building and not the
Premises is so damaged or destroyed, the date on which access to the Premises
shall be available substantially to the same extent existing immediately prior
to the occurrence of such fire or casualty; provided, however, should Tenant or
any of its subtenants reoccupy a portion of the Premises for the conduct of
business during the period the

 

- 14 -



--------------------------------------------------------------------------------

repair work is taking place prior to the date that access to the Premises is
made available, Base Rent and Overhead Rent allocable to such reoccupied
portion, based upon the proportion which the area of the reoccupied Premises
bears to the total area of the Premises, shall be payable by Tenant from the
date of such occupancy. In the event that the Premises are restored, but damage
to common areas remains to such an extent that the Tenant is limited in
conducting the full scope of their business, Tenant’s CAM shall be abated until
the common area is restored.

C. If (i) the Building shall be totally damaged or destroyed by fire or other
casualty, or if the Building shall be so damaged or destroyed by fire or other
casualty (whether or not the Premises are damaged or destroyed) that repair or
restoration requires more than one (1) year or the expenditure of more than
thirty-five percent (35%) of the full insurable value of the Building
immediately prior to the casualty or Landlord is unable to provide reasonable
temporary parking for the time it takes to repair or restore the Garage within
thirty (30) days after such damage or destruction, or (ii) if the Premises shall
be totally or substantially (i.e., for this purpose, more than fifty percent
(50%)) damaged or destroyed during the last two (2) years of the term of this
Lease, as same may have been extended (as estimated in any such case by a
reputable contractor; registered architect or licensed professional engineer
designated by Landlord), then in any such case Landlord may terminate this Lease
by giving Tenant Notice to such effect (“Landlord’s Casualty Termination
Notice”) as soon as practicable under the circumstances and, in any event,
within ninety (90) days after the date of the casualty. For the purpose of this
Subsection 17.C only, “full insurable value” shall mean replacement cost less
the cost of footings, foundations and other structures below the ground floor of
the Building.

D. (i) In the case of any damage or destruction enumerated in this Section 17,
Tenant may terminate this Lease by Notice given to Landlord in accordance with
the last sentence of this Subsection 17.D(i), if there has been substantial
damage or destruction to any portion or portions of the Building or the Premises
and Landlord shall not have: (a) completed the making of the required repairs
and restored and rebuilt the Building core and the shell of the Premises, within
ninety (90) days from the date of such damage or destruction (herein called the
“Restoration Completion Date”), or within such period after such date as shall
equal the aggregate period Landlord may have been delayed in doing so by reasons
of Force Majeure, delays caused by Tenant, or delays which may be caused by
reason of adjustment of Landlord’s insurance policies, but in no event more than
six (6) months from the date of the occurrence, or (b) failed to meet its
obligations under Section 15 herein (Landlord’s Insurance); notwithstanding the
foregoing such ninety (90) day period shall not apply to the Garage so long as
Landlord shall provide such substitute parking provided for in the preceding
paragraph in which event a two (2) year period shall apply to the Garage portion
of the Building. Except as expressly provided in this Subsection 17.D(i) Tenant
shall not be entitled to terminate this Lease and no damages, compensation or
claim shall be payable by Landlord for inconvenience, loss of business or
annoyance arising from any repair or restoration of any portion of the core and
shell of the Premises or of the Building pursuant to this Section 17. Landlord
shall use all reasonable efforts to make such repair or restoration diligently
and in a workmanlike manner and in such manner as to not, to the extent
practicable, unreasonably interfere with Tenant’s use and occupancy of the
Premises; provided, however; that: (i) Landlord shall not be required to do such
repair or restoration work on an overtime basis except to the extent that the
cost of such overtime work would be covered by Landlord’s insurance and
(ii) upon Tenant’s written request and agreement to bear the incremental
additional cost of same, Landlord shall perform the repair and restoration of
the core and shell of the Premises on an overtime’ basis. In the event that
Tenant becomes entitled to terminate this Lease and the term and estate hereby
granted pursuant to the provisions of the first sentence of this Subsection
17.C(i), Tenant may do so by giving Notice to such effect to Landlord within
thirty (30) days following the date on which Tenant becomes so entitled, and
upon the giving of such Notice this Lease and the term and estate hereby granted
shall terminate as of the date set forth in such Notice, which shall not in any
event be more than ninety (90) days after the giving of such Notice, with the
same force and effect as if such date were the expiration date specified herein.
The aforementioned notwithstanding, nothing contained in this Lease shall
prevent Tenant from terminating this Lease if, after the incurrence of such
damage or destruction to either the Building, Premises or Garage, Tenant retains
a reputable contractor, registered architect or licensed professional engineer
who determines that the required repairs and restoration cannot reasonably be
expected to be completed within six (6) months of the date of such
determination. In such a case, Tenant may terminate the Lease upon thirty
(30) days written notice, regardless of whether Landlord has provided Tenant
Notice described in 17(D)(ii) below. Tenant may also terminate this Lease upon
thirty (30) days written notice in the event the Garage is damaged or destroyed
or access and use is otherwise limited or impeded and Landlord does not make
available reasonable substitute parking within thirty (30) days after such
damage or destruction.

(ii) Within thirty (30) days after the occurrence of any such damage or
destruction, Landlord shall give Tenant Notice of the date that, in Landlord’s
good faith judgment, it estimates it shall be able to substantially complete the
required repairs and restorations (herein called the “Anticipated Completion
Date”) subject to delays by reason of Force Majeure, delays caused by Tenant, or
delays which may be caused by reason of adjustment of Landlord’s insurance
policies. If the Anticipated Completion Date shall be after the Restoration
Completion Date, Tenant shall have the right, within thirty (30) days after the
Notice of the Anticipated Completion Date is given, to terminate the Lease by
giving Notice of such termination to Landlord, and on the date set forth in such
Notice, which shall not in any event be more than ninety (90) days after the
giving of such Notice, this Lease will terminate as if such date were the
expiration date specified herein. If Tenant does not give such termination
Notice within said 30-day period, then the Restoration Completion Date provided
for herein shall automatically be deemed extended to the date which is ninety
(90) days following the Anticipated Completion Date. In no event shall Landlord
be liable to Tenant in the event the restoration is not completed on the
Anticipated Completion Date (as extended for any of the causes described above)
and Tenant’s sole remedy shall be the termination right herein provided.

(iii) Landlord and Tenant shall fully cooperate with each other in connection
with the collection of any insurance proceeds payable in respect of any casualty
to the Building and shall comply with all reasonable requests made by each other
in connection therewith, including, without limitation, the execution of any
affidavits required by the applicable insurance companies.

(iv) Except to the extent expressly set forth in this Subsection D above, Tenant
shall not be entitled to terminate this Lease and Landlord shall have no
liability to Tenant for inconvenience, loss of business or annoyance arising
from any repair or restoration of any portion of the Premises or of the Building
pursuant to this Section 17.

(v) Landlord shall not be obligated to repair any damage to or replace any
Tenant Improvements or betterments or Tenant’s property and Tenant agrees to
look solely to its insurance for recovery of any damage to or loss of Tenant
Improvements, Tenant’s improvements and betterments, and Tenant’s property. If
Tenant shall fail to maintain such

 

- 15 -



--------------------------------------------------------------------------------

insurance, and such failure shall continue for ten (10) days after Notice by
Landlord to Tenant specifying same, Landlord, at Landlord’s election, shall have
the right (in its sole discretion and without any liability whatsoever if
Landlord elects not to do so) to obtain insurance on Tenant’s property, Tenant
Improvements, Tenant’s improvements and betterments and the cost thereof shall
be Additional Rent under this Lease and paid by Tenant to Landlord on demand.

E. Each Party agrees to include in the insurance policies insuring the Building,
Common Areas, Garage, Project, and any Landlord’s improvements in the case of
Landlord, and insuring Tenant’s property, Tenant Improvements, and Tenant’s
other improvements and betterments in the case of Tenant, against loss, damage
or destruction by fire or other casualty, a waiver of the insurer’s right of
subrogation against the other Party during the term of this Lease or; if such
waiver should be unenforceable, (i) an express agreement that such policy shall
not be invalidated if the insured waives the right of recovery against any party
responsible for a casualty covered by the policy before the casualty or (ii) any
other form of permission for the release of the other party. if such waiver;
agreement or permission shall not be, or shall cease to be, obtainable from
either party’s then current insurance company, the insured party shall so notify
the other-party promptly after learning thereof, and shall use commercially
reasonable efforts to obtain the same from another insurance company meeting the
requirements set forth herein. Each Party hereby releases the other Party, with
respect to any claim (including a claim for negligence) which it might otherwise
have against the other party, for loss, damage or destruction with respect to
its property occurring during the term of this Lease to the extent to which it
is, or is required to be, insured under a policy or policies containing a waiver
of subrogation or permission to release liability, as provided in the preceding
subdivisions of this Paragraph. Nothing contained in this Paragraph shall be
deemed to relieve either party of any duty imposed elsewhere in this Lease to
repair, restore or rebuild or to nullify any abatement of rents provided for
elsewhere in this Lease.

 

(18) CONDEMNATION AND EMINENT DOMAIN

A. Absolute Right to Terminate. If all or a material part of the Premises, the
Building or the Garage is taken for any public or quasi-public use under any
governmental law, ordinance or regulation or by right of eminent domain or by
purchase in lieu thereof, and the taking would prevent or materially interfere
with the use of the Premises for the purpose for which they are then being used,
this Lease will terminate and the Base Rent and Overhead Rent will be abated
during the unexpired portion of this Lease effective on the earlier of the date
physical possession is taken by the condemning authority or use of the Premises
for the purpose for which they are then being used is materially interfered
with. Tenant will have a claim to the condemnation award, for its personal
property, trade fixtures and moving expenses.

B. Obligation to Restore. In the event an immaterial part of the Premises or the
Building or the Garage is taken for any public or quasi-public use under any
governmental law, ordinance or regulation, or by right of eminent domain or by
purchase in lieu thereof, and this Lease is not terminated as provided in
Subsection A above, then Landlord shall, subject to the remaining provisions of
this Section, at Landlord’s expense, restore the Premises to the extent
necessary to make them reasonably tenantable. The Base Rent and Overhead Rent
payable under this Lease during the unexpired portion of the Lease Term shall be
adjusted to such an extent as may be fair and reasonable under the
circumstances. Tenant shall have no claim to the condemnation award with respect
to the leasehold estate but, in a subsequent, separate proceeding, may make a
separate claim for trade fixtures installed in the Premises and Tenant’s moving
expense. In no event will Tenant have any claim for the value of the unexpired
Lease Term.

C. Qualifications. Notwithstanding the foregoing, Landlord’s obligation to
restore exists (i) only if and/or to the extent, that the condemnation or
similar award received by Landlord is sufficient to compensate Landlord for its
loss and its restoration costs and/or (ii) the area unaffected by the
condemnation or similar proceeding may, as determined by Landlord’s reasonable
business judgment, be restored as a profitable, and self functioning unit.

 

(19) LIMITATION OF LANDLORD’S LIABILITY; INDEMNIFICATION

A. The term “Landlord” as used in this Lease shall mean only the owner or
mortgagee in possession for the time being of the Building or the owner of a
leasehold interest in the Building or the land directly thereunder so that in
the event of sale of said Building or leasehold interest or an assignment of
this Lease, upon Notice to Tenant of such transfer and written assumption by
such successor in writing of all obligations arising subsequent to such
transfer, the selling or assigning Landlord shall be and is hereby entirely
freed and relieved of all obligations of Landlord subsequently accruing, except
for uncured Landlord defaults which exist on the date of transfer and Landlord’s
indemnification obligations hereunder which relate to matters arising during
that part of the term of this Lease during which Landlord owned the Building,
for which Landlord shall continue to be liable notwithstanding the transfer of
its interest in the Building or Premises. It is specifically understood and
agreed that there shall be no personal liability of Landlord in respect of any
covenant, condition or provisions of this Lease; in the event of a breach or
default by Landlord or any of its obligations under this Lease, Tenant shall
look solely to Landlord’s right, title and interest in the Building, including,
but not limited to the sale proceeds therefrom, insurance proceeds, condemnation
proceeds, rent proceeds and insurance proceeds maintained by Landlord as
provided herein with respect to Landlord’s contractual indemnity obligations
contained herein, for the satisfaction of Tenant’s remedies.

B. Indemnification of Landlord. Tenant agrees to indemnify and hold Landlord
free and harmless from and against any and all claims, losses, liabilities,
damages and expenses including, without limitation, reasonable attorneys’ fees
to the extent caused by Tenant’s negligent, reckless or willful act, omission or
misconduct, and whether for bodily injury (including death) or physical damage
to tangible personal property by whomsoever asserted. In the event that the
indemnified party’s negligent, reckless or willful acts or omissions contributed
to cause the injury or damage for which a claim of indemnity is being asserted
against the indemnifying party hereunder, the damages and expenses (including,
without limitation, reasonable attorneys’ fees) shall be allocated or
reallocated, as the case may be, between the indemnified party and the
indemnifying party in such proportion as appropriately reflects the relative
fault of the parties, their affiliates, subsidiaries, successors and assigns,
and their respective officers, directors, shareholders, employees and agents,
and the liability of the indemnifying party shall be proportionately reduced.

Indemnification of Tenant. Landlord agrees to indemnify and hold Tenant free and
harmless from and against any and all claims, losses, liabilities, damages and
expenses including, without limitation, reasonable attorneys’ fees to the extent
caused by Landlord’s negligent, reckless or willful act, omission or misconduct,
and whether for bodily injury (including death) or

 

- 16 -



--------------------------------------------------------------------------------

physical damage to tangible personal property by whomsoever asserted. In the
event that the indemnified party’s negligent, reckless or willful acts or
omissions contributed to cause the injury or damage for which a claim of
indemnity is being asserted against the indemnifying party hereunder, the
damages and expenses (including, without limitation, reasonable attorneys’ fees)
shall be allocated or reallocated, as the case may be, between the indemnified
party and the indemnifying party in such proportion as appropriately reflects
the relative fault of the parties, their affiliates, subsidiaries, successors
and assigns, and their respective officers, directors, shareholders, employees
and agents, and the liability of the indemnifying party shall be proportionately
reduced.

C. Subject to the limitations of Section 27 (A), Landlord may assign or encumber
its interest under this Lease. If any portion of the Premises is sold,
transferred, or leased, or if Landlord’s interest in any underlying lease of the
Premises is transferred or sold, Landlord shall be relieved of all existing and
future obligations and liabilities under this Lease, but only to the extent
that: (i) a bona fide sale or transfer to a non-related 3rd party is an arm’s
length transaction where Landlord shall reasonably believe that purchaser or
transferee has the financial wherewithal to pay any and all claims and proper
notification of any and all such claims has been provided to purchaser, and
(ii) the purchaser, transferee, or tenant of the Premises assumes in writing
those obligations and liabilities

 

(20) INTENTIONALLY DELETED

 

(21) COMPLIANCE WITH LAWS AND PROCEDURES

A. Compliance. Tenant shall, at its sole cost, promptly comply with all laws,
guidelines, rules, regulations and requirements, whether of federal, state, or
local origin, applicable to the Premises and the Building, including, but not
limited to, the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq,
solely due to specific use of the Premises. Except as to the core of the
Building the shell of the Premises as delivered by Landlord, Tenant, at its sole
cost and expense, shall be solely responsible for taking any and all measures
which are required to comply with the requirements of the ADA solely within the
Premises. Any Alterations to the Premises made by or on behalf of Tenant for the
purpose of complying with the ADA or which otherwise require compliance with the
ADA shall be done in accordance with this Lease; provided, that Landlord’s
consent to such Alterations shall not constitute either Landlord’s assumption,
in whole or in part, of Tenant’s responsibility for compliance with the ADA, or
representation or confirmation by Landlord that such Alterations comply with the
provisions of the ADA.

B. Indemnification. Tenant shall indemnify, defend, and hold harmless Landlord
from and against any and all claims or liability arising from the performance of
the repair, renovation, and/or maintenance described above. This indemnity shall
include, but not be limited to, claims or liabilities asserted against Landlord
based upon negligence, strict liability or other liability by operation of law
to any third party or government entity, and all costs, attorney’s fees,
expenses, and liabilities incurred by Landlord in the defense of any such claim.
Landlord shall defend any such claim at Tenant’s expense by counsel selected by
Landlord.

C. Radon. In accordance with Florida Law, the following disclosure is hereby
made:

RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risk to
persons who are exposed to it over time. Levels of radon that exceed Federal and
State Guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

D. Mold. The following disclosure is hereby made:

MOLD: Molds are simple, microscopic organisms that are found virtually
everywhere, indoors and outdoors. According to the Center of Disease Control and
Prevention, and Center for Environmental Health, mold naturally occurs in the
indoor environment. There appears to be no health-based medical standard for
exposure to mold. Additional information regarding mold and mold testing may be
obtained from your county public health unit. The Landlord has constructed
and/or maintains the building to meet watertight specifications, but cannot be
responsible for any water intrusion or mold formation. The Landlord is not
presently aware of any mold of any kind within the Building, Garage or Premises.

 

(22) FOR FUTURE USE.

 

(23) DEFAULT

A. Events of Default By Tenant. If (i) Tenant fails to pay any Rent on the date
due (a “Monetary Default”); or (ii) Tenant fails to cure any other default, such
as, but not limited to, the performance of any other covenant or agreement of
this Lease, or any rules and regulations attached to this Lease, or promulgated
by Landlord under this Lease (a “Nonmonetary Default”); or (iii) Tenant fails to
fulfill any of the material terms or conditions of this Lease following the
giving of applicable notice and opportunity to cure or (iv) the appointment of a
trustee or a receiver to take possession of all or substantially all of Tenant’s
assets occurs, or if the attachment, execution or other judicial seizure of all
or substantially all of Tenant’s assets located at the Premises, or of Tenant’s
interest in this Lease, occurs, or (v) Tenant or any of its successors or
assigns or surety of Tenant’s obligations should file any voluntary petition in
bankruptcy, reorganization or arrangement, or an assignment for the benefit of
creditors or for similar relief under any present or future statute, law or
regulation relating to relief of debtors, or (vi) Tenant or any of its
successors or assigns should be adjudicated bankrupt or have an involuntary
petition in bankruptcy, reorganization or arrangement filed against it which is
not dismissed within ninety (90) days, or (vii) Tenant shall permit, allow or
suffer to exist any lien, judgment, writ, assessment, charge, attachment or
execution upon Landlord’s or Tenant’s interest in this Lease or to the Premises,
and/or the fixtures, and improvements and furnishings located thereon and fails
within thirty (30) days either to discharge the same or provide a bond
transferring same, then,

 

- 17 -



--------------------------------------------------------------------------------

Tenant shall be in default hereunder, or (viii) the leasehold estate granted to
Tenant by this Lease is taken on execution or other process of law or equity in
any action against Tenant.

B. Tenant’s Grace Period. Notwithstanding anything contained in this Lease to
the contrary, all Rent shall be paid within five (5) business days of its due
date and provided that the default does not involve an emergency that must be
addressed in a shorter time frame, Tenant shall have a period of ten
(10) business days after notice from Landlord of a Nonmonetary Default in which
to cure the default. In addition, provided that the default does not involve an
emergency that must be addressed in a shorter time frame, the non-monetary grace
period shall be extended if the default is of a nature that it cannot be
completely cured within such ten (10) day period, solely as a result of
nonfinancial circumstances outside of Tenant’s control, provided that Tenant has
promptly commenced all appropriate actions to cure the default within the ten
(10) day period and those actions are thereafter diligently and continuously
pursued by Tenant in good faith. In no event, however, shall the grace period
exceed a total of sixty (60) days. If the Nonmonetary Default is not cured prior
to the expiration of the grace period, as extended, then Landlord may pursue all
of its remedies. The notice of Nonmonetary Default to be given under this
subsection may be combined with the notice required under Section 83.20(3),
Florida Statutes, or any successor statute and this Lease shall not be construed
to require Landlord to give two separate notices to Tenant before proceeding
with any remedies

C. Repeated Late Payment. Regardless of the number of times of Landlord’s prior
acceptance of late payments and/or late charges, (i) if Landlord notifies Tenant
twice in any six (6) month period that Base Rent or any Overhead Rent has not
been paid when due, including applicable grace periods, then any other late
payment within such six (6)month period shall automatically constitute an Event
of Default hereunder and (ii) the mere acceptance by Landlord of late payments
in the past shall not, regardless of any applicable laws to the contrary,
thereafter be deemed to waive Landlord’s right to strictly enforce this Lease,
including Tenant’s obligation to make payment of Rent on the exact day same is
due, against Tenant.

D. Landlord’s Default. If Tenant asserts that Landlord has failed to meet any of
its obligations under this Lease, Tenant shall provide written notice (“Notice
of Default”) to Landlord specifying the alleged failure to perform, and Tenant
shall send by certified mail, return receipt requested, a copy of such Notice of
Default to any and all mortgage holders, provided that Tenant has been
previously advised of the address(es) of such mortgage holder(s) via Certified
Mail, Return Receipt requested. Landlord shall, except in the instance of an
emergency (which would include, but not be limited to, the loss of electrical
power, regardless of whether the emergency generator is functioning, inability
to use the restrooms, or any other condition that materially affects Tenant’s
business and/or the tenantability of the Premises), have ten (10) days after
receipt of the Notice of Default in which to commence curing any non-performance
by Landlord, and Landlord shall, except in the instance of the providing of
Building Services as so to avoid imminent danger to property or person, have up
to sixty (60) days to complete such cure as is necessary so long as Landlord’s
cure efforts are diligent and continuous. If Landlord has not begun the cure
within ten (10) days of receipt of the Notice of Default, or Landlord does not
thereafter diligently and continuously attempt to cure (but in no case more than
sixty (60) days), then Landlord shall be in default under this Lease. Tenant may
accept curative measures from mortgage holder(s). Tenant may pursue all remedies
in law or equity.

 

(24) LANDLORD’S REMEDIES FOR TENANT’S DEFAULT

A. Landlord’s Options. If Tenant is in Material Default of this Lease, Landlord
may, at its option, in addition to such other remedies as may be available under
Florida law:

(1) terminate this Lease and Tenant’s right of possession; or

(2) terminate Tenant’s right to possession but not the Lease and/or proceed in
accordance with any and all provisions of paragraph B below.

B. Landlord’s Remedies. In the event of a Material Default by Tenant, after the
expiration of any applicable grace period, in addition to all other remedies
available to Landlord at law or in equity, Landlord may:

(1) Retake possession of the Premises and relet the Premises or any part of the
Premises in the name of Landlord, or otherwise, as Tenant’s agent, for a term
shorter or longer than the balance of the Lease Term, and may grant concessions
or free rent to the new tenant, thereby terminating Tenant’s tenancy in the
Premises and right to possess the Premises, without terminating Tenant’s
obligations to pay rent. If Landlord retakes possession of the Premises,
Landlord shall use good faith efforts to relet the Premises at standard and
customary terms based on then-existing market rates. Good faith efforts shall
not require Landlord to: (i) use any greater efforts than Landlord then uses to
lease other properties Landlord or its affiliates owns or manages; (ii) relet
the Premises in preference to any other space in the Building; (iii) relet the
Premises to any party that Landlord could reasonably reject as a transferee
under the Assignment or Subletting Section (13) of this Lease; (iv) accept rent
in an amount which is less than the fair market rental for the Premises;
(v) perform any tenant improvements, grant any tenant improvement allowances,
grant any “free rent,” or otherwise pay any sums or grant any monetary
concessions in order to obtain a new tenant; (vi) observe any instruction given
by Tenant about the reletting process or accept any tenant offered by Tenant
unless the offered tenant leases the entire Premises and the criteria of this
subsection are otherwise fully met. Any entry or reentry by Landlord, whether
had or taken under summary proceedings or otherwise, shall not absolve or
discharge Tenant from liability under this Lease. “Reenter” and “re-entry” as
used in this Lease are not restricted to their technical legal meaning. No
reentry or taking possession of the Premises by Landlord shall be construed as
an election on Landlord’s part to accept a surrender of the Premises unless a
notice of such intention is given to Tenant. Landlord’s failure to relet the
Premises after using good faith efforts or Landlord’s failure to collect rent on
reletting, shall not affect Tenant’s liability under this Lease. Landlord shall
not, in any event, be required to pay Tenant any surplus of any sums received by
Landlord on a reletting of the Premises in excess of the rent provided in this
Lease.

(2) Institute a distress for rent action and obtain a distress writ under
Sections 83.11 through 83.19, Florida Statutes. Tenant expressly, knowingly, and
voluntarily waives all constitutional, statutory, or common law bonding
requirements, including the requirement under Section 83.12, Florida Statutes,
that Landlord file a bond payable to Tenant in at least double the sum demanded
by Landlord (or double the value of the property sought to be distrained), it
being the

 

- 18 -



--------------------------------------------------------------------------------

intention of the parties that no bond shall be required to be filed by Landlord
in any distress action. Tenant further waives the right under Section 83.14,
Florida Statutes to replevy distrained property;

(3) Obtain injunctive and declaratory relief, temporary or permanent, or both,
against Tenant or any acts, conduct, or omissions of Tenant, and further to
obtain specific performance of any term, covenant, or condition of this Lease;

(4) After regaining possession of the Premises, remove all or any part of
Tenant’s Property from the Premises and any property removed may be stored at
the cost of, and for the account of, Tenant, and Landlord shall not be
responsible for the care or safekeeping of Tenant’s Property whether in
transport, storage, or otherwise, and Tenant waives any and all claims against
Landlord for loss, destruction, damage, or in jury that may be occasioned by any
acts taken by Landlord under this subsection, provided however, that Landlord
must exercise reasonable care in safeguarding Tenant’s Property, and allow
reasonable access to Tenant’s records. Landlord may retain possession of
Tenant’s Property until all storage charges and all other amounts owed by Tenant
to Landlord under this Material Default section have been paid in full. Nothing
set forth in this subsection shall limit Landlord’s rights to enforce any lien
or security interest in favor of Landlord against Tenant’s Property or
Landlord’s rights under the End of Term section of this Lease; and

(5) If all or any part of the Premises is then assigned, sublet, transferred, or
occupied by someone other than Tenant, Landlord, at its option, may collect
directly from the assignee, subtenant, transferee, or occupant all rent becoming
due to Tenant by reason of the assignment, sublease, transfer, or occupancy. Any
collection directly by Landlord from the assignee, subtenant, transferee, or
occupant shall not be construed to constitute a novation or a release of Tenant
from the further performance of its obligations under this Lease.

C. Acceleration. In the event of Tenant default, as defined in Section 23
herein, Landlord may declare the entire balance of all forms of rent due under
this Lease for the remainder of the Lease Term to be forthwith due and payable
and may collect the then present value of the rents (calculated using a discount
rate equal to the yield then obtainable from the United States Treasury Bill or
Note with a maturity date closest to the date of expiration of the Lease Term).
If Landlord exercises its remedy to retake possession of the Premises and
collects from Tenant all forms of rent owed for the remainder of the Lease Term,
Landlord shall account to Tenant, at the date of the expiration of the Lease
Term, for amounts actually collected by Landlord as a result of a reletting, net
of the Tenant’s obligations as specified above.

D. Bankruptcy.

(1) The meaning of “adequate assurance of future performance” as used in the
Bankruptcy Code shall include at least the following: (a) the posting of a
security deposit in, or increase of the existing Security Deposit by, a sum
equal to two months’ installments of Base Rent and Overhead Rent for Operating
Costs at the then current rate; (b) that the Tenant, if it is seeking to assume
this Lease without assigning it, or the proposed assignee has sufficient
financial wherewithal to discharge its obligations under this Lease and the
proposed agreement of assignment as determined by Landlord’s criteria for
selecting Building tenants as of the date of the assumption of this Lease and
has a net worth, experience, and reputation that is not less than the net worth,
experience, and reputation that Tenant had on the Commencement Date; and
(c) that the conditions to Landlord’s consent to a transfer set forth in
Subsection D of the Assignment or Subletting section of this Lease have all been
met. If Tenant receives or is to receive any valuable consideration for an
assignment of this Lease, fifty (50%) percent of the consideration, after
deducting therefrom (I) the brokerage commissions, if any, and other expenses
reasonably incurred by Tenant for the assignment, and (2) any portion of the
consideration reasonably designated by the assignee as paid for the purchase of
Tenant’s Property, shall be and become the sole and exclusive property of
Landlord and shall be paid over to Landlord directly by the assignee. If, under
the provisions of the Bankruptcy Code, Tenant assumes this Lease and proposes to
assign it to any person or entity whom shall have made a bona fide offer to
accept an assignment of this Lease on terms acceptable to Tenant, then notice of
the proposed assignment setting forth: (i) the name and address of the proposed
assignee, (ii) all of the terms and conditions of the proposed assignment, and
(iii) the adequate assurance to be provided Landlord to assure the proposed
assignee’s future performance under this Lease, shall be given to Landlord by
Tenant no later than twenty (20) days after receipt by Tenant, but in any event
no later than ten days before the date that Tenant shall make application to a
court of competent jurisdiction for authority and approval to enter into the
assumption and assignment, and Landlord shall thereupon have the prior right and
option, to be exercised by notice to Tenant given at any time before the
relocation date of the proposed assignment, to accept an assignment of this
Lease on the same terms and conditions and for the same consideration, if any,
as the bona fide offer made by the proposed assignee, less any brokerage
commission that may be payable out of the consideration to be paid by the
assignee for the assignment of this Lease.

(2) For purposes of the Bankruptcy Code, “adequate protection” of Landlord’s
interest in the Premises prior to assumption or assignment of this Lease by
Tenant shall include, but not be limited to, the posting of a security deposit
in, or increase of the existing Security Deposit by, a sum equal to two months’
installments of Base Rent and Overhead Rent for Operating Costs at the then
current rate. Tenant acknowledges that absent full and timely performance of its
obligations under this Lease, Landlord’s interest in the Premises and this Lease
will not be adequately protected. Consequently, if a proceeding under any
chapter of the Bankruptcy Code is instituted by or against Tenant, Tenant shall,
at all times subsequent to the filing of the case, be in full and complete
compliance with the provisions of Section 365(d)(3) of the Bankruptcy Code. If
Tenant fails to comply at all times and in all respects with the provisions of
Section 365(d)(3) of the Bankruptcy Code, the failure shall constitute cause for
modification of the automatic stay of Section 362 of the Bankruptcy Code in
order to permit Landlord to pursue whatever state law remedies may be available
to it, including eviction.

(3) All attorneys’ fees incurred by Landlord in connection with any bankruptcy
proceedings involving Tenant or incurred by Landlord in connection with any
Material Default by Tenant under this Lease shall be deemed an “actual pecuniary
loss” that Tenant must pay as a condition to assuming this Lease.

(4) Intentionally Deleted.

 

- 19 -



--------------------------------------------------------------------------------

(5) When, under the Bankruptcy Code, any trustee or debtor in possession is
obligated to pay reasonable use and occupancy charges for the use of all or part
of the Premises, the charges shall be not less than the Base Rent and Overhead
Rent payable under this Lease as of that date.

(6) If a proceeding under any chapter of the Bankruptcy Code is instituted by or
against Tenant, Tenant shall not seek an extension of time within which it must
assume or reject this Lease under Section 365(d)(4) of the Bankruptcy Code, and
Tenant irrevocably waives and relinquishes any right it may have to seek an
extension to the fullest extent permitted by applicable law. Failure of Tenant
to assume this Lease within the applicable time period as set forth in the
Bankruptcy Code, without extension of that time period, shall conclusively and
irrevocably constitute the Tenant’s rejection of this Lease and waiver of any
rights of Tenant to assume or assign this Lease.

(7) “Prompt cure” of any existing defaults for purposes of assuming this Lease
in any case under the Bankruptcy Code, includes, but not by way of limitation:
(a) in the case of Monetary Defaults, the payment of not less than three months’
rent delinquencies, and all other payments and charges whatsoever, on the date
of assumption, and not less than three additional months’ delinquencies in each
succeeding month until all Monetary Defaults have been cured; provided however,
that in no event shall the period of cure exceed three months from the date of
assumption; (b) in the case of Nonmonetary Defaults, any default that can be
cured by a single act, circumstance, or event, shall be cured no later than the
date of assumption. To the extent any Nonmonetary Default requires a series of
acts, circumstances, or events, the default shall be cured within thirty
(30) days of the date of assumption of this Lease, unless the default cannot, in
good faith, be completely remedied during the thirty (30) day period, in which
event Tenant shall have a reasonable amount of time to cure the default.

E. Landlord’s Right to Perform. Should Tenant default in the observance or
performance of any term or covenant on Tenant’s part to be observed or performed
under this Lease, after the expiration of any grace period provided in
Subsection B, Landlord may perform the obligations of Tenant, and if Landlord,
in doing so, makes any expenditures or incurs any obligation for the payment of
money, including reasonable attorneys’ fees, the actual out-of-pocket costs or
obligations incurred shall be paid by Tenant to Landlord within five days of
rendition of a bill or statement to Tenant therefor. All such performance by
Landlord shall be completed prior to the expiration of the Lease. Any exercise
by Landlord of its rights under this subsection or under any other reservation
of a right by Landlord to enter upon the Premises and to make or perform any
repairs, Alterations, or other work in the Premises, which, in the first
instance, is the Tenant’s obligation under this Lease, shall not be deemed to:
(i) impose any obligation on Landlord to do so; (ii) render Landlord liable to
Tenant or any third party for the failure to do so; or (iii) relieve Tenant from
any obligation to indemnify Landlord as otherwise provided elsewhere in this
Lease.

F. Jurisdiction and Venue. Tenant consents that any legal action or proceeding
arising out of or in any way connected with this Lease may be instituted or
brought by Landlord or its agents in any court (federal or state) located in
Palm Beach County, Florida, and submits to the jurisdiction of those courts in
any legal action or proceeding. In addition, Tenant waives any objection that
Tenant may now or hereafter have to the laying of venue of any action or
proceeding in those courts, and further waives the right to plead or claim that
any action or proceeding brought in any of those courts has been brought in an
inconvenient forum.

G. Remedies Cumulative. The remedies provided in this Lease or presently or
hereafter existing at law or in equity shall be cumulative and concurrent, and
may be exercised as often as occasion therefor shall occur. No single or partial
exercise by Landlord of any remedy shall preclude any other or further exercise
of that remedy or of any other remedy.

H. Multiple Defaults.

(1) Tenant acknowledges that any rights or options of first refusal, or to
extend the Lease Term, to expand the size of the Premises, to delete space from
the Premises, to purchase the Premises or the Building, or other similar rights
or options that have been granted to Tenant under this Lease are conditioned on
the prompt and diligent performance of the terms of this Lease by Tenant.
Accordingly, should Tenant, on three or more occasions during any 12 month
period, (i) fail to pay any installment of rent within five days of the due date
beyond any notice period and right to cure; or (ii) otherwise default under this
Lease; beyond any notice period and right to cure in addition to all other
remedies available to Landlord, all such rights and options shall automatically,
and without further action on the part of any party, expire and be deemed
canceled and of no further force and effect.

(2) Should Tenant default in the payment of rent on two (2) or more occasions
during any six (6) month period, regardless of whether the default is cured,
then, in addition to all other remedies otherwise available to Landlord, Tenant
shall, within ten days after demand by Landlord, post an increase in the
existing Security Deposit to two months’ installments of Base Rent. Any security
deposit posted under the foregoing sentence shall be governed by the Security
Deposit section of this Lease.

(3) Intentionally Deleted.

I. Late Charges. If any payment due Landlord under this Lease shall not be paid
within five days of the date when due, Tenant shall pay, in addition to the
payment then due, an administrative charge equal to the greater of(i) 5% of the
past due payment; or (ii) $250.

J. Interest. All payments due Landlord under this Lease shall bear interest at
the lesser of: (i) the Prime Rate in effect as of the date when the installment
was due, plus 500 basis points, or (ii) the maximum rate payable under Florida
law (“Maximum Rate”), accruing from the date the obligation arose through the
date payment is actually received-by Landlord.

K. Bad Checks. If any check given to Landlord for any payment under this Lease
is dishonored for any reason whatsoever not attributable to Landlord, other than
a bank error by branch upon which check was drawn, in addition to all other
remedies available to Landlord, at Landlord’s option, all future payments from
Tenant shall be made by cashier’s check drawn on a bank located in the county
where the Premises are located or by Federal Reserve wire transfer to Landlord’s
account.

 

- 20 -



--------------------------------------------------------------------------------

L. Limitation of Remedies; Exculpation. None of Landlord’s or Tenant’s officers,
members, employees, agents, directors, shareholders, partners, or affiliates
shall ever have any personal liability to Tenant or Landlord, respectively,
under this Lease. Tenant shall look solely to Landlord’s estate and interest in
the Building for the satisfaction of any right or remedy of Tenant under this
Lease, or for the collection of any judgment (or other judicial process)
requiring the payment of money by Landlord, and no other property or assets of
Landlord or its principals shall be subject to levy, execution, or other
enforcement procedure for the satisfaction of Tenant’s rights or remedies under
this Lease, the relationship of Landlord and Tenant under this Lease, Tenant’s
use and occupancy of the Premises, or any other liability of Landlord to Tenant
of whatever kind or nature. Landlord shall look solely to Tenant’s estate for
the satisfaction of any right or remedy of Landlord under this Lease, or for the
collection of any judgment (or other judicial process) requiring the payment of
money by Tenant, and no other property or assets of Tenant or its principals
shall be subject to levy, execution, or other enforcement procedure for the
satisfaction of Landlord’s rights or remedies under this Lease, the relationship
of Landlord and Tenant under this Lease or any other liability of Tenant to
Landlord of whatever kind or nature. No act or omission of Landlord or its
agents shall constitute an actual or constructive eviction of Tenant unless:
(i) such willful negligent act or misconduct is the result of willful neglect or
misconduct by Landlord or such willful negligent act or misconduct negatively
impacts Tenant’s use and enjoyment of the Premises or its business; or
(ii) Landlord shall have first received notice of Tenant’s claim and shall have
failed to cure it after having been afforded a reasonable time to do so, which
in no event shall be more than thirty (30) days, unless such act is an emergency
as such term is used in Section 22(D), in which case such cures must be made
with all due haste.

M. Presumption of Abandonment. It shall be conclusively presumed that Tenant has
abandoned the Premises if Tenant fails to keep the Premises open for business
during regular business hours for thirty (30) consecutive days while in Monetary
Default. The grace periods set forth in this Section shall not apply to the
application of this presumption. In the event of an abandonment, Landlord shall
have the right to immediately retake possession of the Premises without legal
process.

N. Material Default. As used herein, a Material Default shall mean, with respect
to a: (i) Monetary Default, any time during the term of the Lease when Tenant
owes to Landlord an amount equal to 200% of the monthly Rent, as described
herein, for a period of not less than thirty (30) days, and (ii) a Non-Monetary
Default, Tenant’s failure to cure any default itemized under (23)A within ninety
(90) days.

 

(25) INSPECTIONS AND ACCESS TO PREMISES; LANDLORD’S RIGHT TO PERFORM FOR
TENANT’S ACCOUNT

A. Landlord or Landlord’s agents shall have the right to enter the Premises at
all times subsequent to reasonable notice to Tenant (except that no such notice
shall be required in the case of an emergency) to examine the Premises, to
survey the Premises, to show the prospective purchasers, mortgagees or lessees
of the Building or space therein, and to make such reasonable repairs,
alterations, improvements or additions as Landlord may deem necessary or
desirable to the Premises or to any other portion of the Building or which
Landlord may elect to perform following Tenant’s failure to make repairs or
perform any work which Tenant is obligated to perform under this Lease, or for
the purpose of complying with laws, regulations or other requirements of
government authorities. Landlord agrees not to show the Premises to prospective
purchasers, mortgagees or lessees during Tenant’s normal business hours without
consent of Tenant, said consent not to be unreasonably withheld. Landlord shall
be allowed to take all material into and upon the Premises that may be required
in connection with said activity without the same constituting an eviction or
constructive eviction of Tenant in whole or in part and the Rent shall not
otherwise abate while said activity is being conducted, by reason of loss or
interruption of business of Tenant, or otherwise, so long as Landlord’s
activities do not unreasonably interfere with the operation of Tenant’s
business. If Tenant shall not be personally present to open and permit an entry
into the Premises, at any time when entry therein shall be necessary for
emergency reasons, Landlord or Landlord’s agents may enter by a master key, or
may forcibly enter, without rendering Landlord or such agents liable therefore
(if during such entry Landlord or Landlord’s agents shall accord reasonable care
to Tenant’s property), and without in any manner affecting the obligations and
covenants of this Lease. Nothing herein contained, however, shall be deemed or
construed to impose upon Landlord any obligation, responsibility or liability
whatsoever for the care, supervision or repair of the Building or any part
thereof, other than as herein provided.

B. If Tenant fails to observe or perform any term or condition of this Lease
within the grace period, if any, applicable thereto, then Landlord may
immediately or at any time thereafter perform the same for the account of
Tenant. If Landlord makes any expenditure or incurs any obligation for the
payment of money in connection with such performance for Tenant’s account
(including reasonable attorneys’ fees and costs in instituting, prosecuting
and/or defending any action or proceeding through appeal), the sums paid or
obligations incurred, with interest at eighteen (18%) percent per annum, will be
paid by Tenant to Landlord within ten (10) days after rendition of a bill or
statement to Tenant. In the event Tenant in the performance or non-performance
of any term or condition of this Lease should cause an emergency situation to
occur or arise within the Premises or in the Building, Landlord will have all
rights set forth in this paragraph immediately without the necessity of
providing Tenant any advance notice.

C. In the event of an emergency situation in which the tenantability of the
Premises is affected and Landlord is unable to repair such problems within a
reasonable period of time to avoid possible damage to the Premises, Tenant may
take such remedial action as is necessary to minimize any such possible damage.
The cost of such action shall be either reimbursed to Tenant by Landlord or
offset versus Rent upon review of invoice(s) and mutual agreement of charges by
Landlord and Tenant.

 

(26) LIENS

A. General. The interest of Landlord in the Premises, Building, Project, Garage,
Property and Common Areas shall not be subject in any way to any liens,
including construction liens, for improvements to or other work performed in the
Premises by or on behalf of Tenant. Tenant shall have no power or authority to
create any lien or permit any lien to attach to

 

- 21 -



--------------------------------------------------------------------------------

the present estate, reversion, or other estate of Landlord (or the interest of
any ground lessor) in the Premises or in the Building and all mechanics,
materialmen, contractors, artisans, and other parties contracting with Tenant or
its representatives or privies as to the Premises or any part of the Premises
are charged with notice that they must look to the Tenant to secure payment of
any bill for work done or material furnished or for any other purpose during the
Lease Term. These provisions are made with express reference to Section 713.10,
Florida Statutes. Notwithstanding these provisions, Tenant, at its expense,
shall cause any lien filed against the Premises or the Building for work or
materials claimed to have been furnished to Tenant to be discharged of record or
properly transferred to a bond under Section 713.24, Florida Statutes, within
fifteen (15) days after notice to Tenant. Further, Tenant agrees to indemnify,
defend, and save Landlord harmless from and against any damage or loss,
including reasonable attorneys’ fees, incurred by Landlord as a result of any
liens or other claims arising out of or related to work performed in the
Premises by or on behalf of Tenant. Landlord represents that the foregoing
provision of this section A does not apply to: 1) Tenant Improvements, as
described in the BLI Rider; 2) when Tenant utilizes Landlord to conduct any such
work, and Landlord contracts with mechanics, materialmen, contractors, artisans,
and/or other parties to complete the same; and 3) when Landlord does such work
to cure any default, including pursuant to Section 24 (B) above. Tenant shall
notify every contractor making improvements to the Premises that the interest of
the Landlord in the Premises shall not be subject to liens for improvements to
or other work performed in the Premises by or on behalf of Tenant. Tenant shall
execute, acknowledge, and deliver without charge a short form of lease or notice
in recordable form containing a confirmation that the interest of Landlord in
the Premises and the Building shall not be subject to liens for improvements or
other work performed in the Premises by or on behalf of Tenant. If a short form
of lease or notice is executed, it shall expressly provide that it shall be of
no further force or effect after the last day of the Lease Term or on the filing
by Landlord of an affidavit that the Lease Term has expired or this Lease has
been terminated or that the Tenant’s right to possession of the Premises has
been terminated.

B. Default. Notwithstanding the foregoing, if any mechanic’s lien or other lien,
attachment, judgment, execution, writ, charge or encumbrance, resulting from
Tenant contracting with a party other than Landlord, is filed against the
Building or the Premises or this leasehold, or any alterations, fixtures or
improvements therein or thereto, as a result of any work action or inaction done
by or at the direction of Tenant or any of Tenant’s Agents, Tenant will
discharge same of record (by statutory bond or otherwise) within ten (10) days
after the filing thereof, failing which Tenant will be in default under this
Lease. In such event, without waiving Tenant’s default, Landlord, in addition to
all other available rights and remedies, without further notice, may discharge
the same of record by payment, bonding or otherwise, as Landlord may elect, and
upon request Tenant will reimburse Landlord for all costs and expenses so
incurred by Landlord plus interest thereon at the rate of eighteen percent
(18%) per annum.

 

(27) NOTICES

A. Except as otherwise expressly provided, any notice, demand, request,
election, or other communication (a “Communication”) required or permitted to be
given or made to or by any party to this Lease or otherwise given or made under
this Lease, shall be in writing to the address for notice contained the BLI
Rider. A Communication shall be deemed to have been delivered and received on
the earlier of the day actually received (by whatever means sent, including
means not authorized by this section) if received before 5:00 PM on a Business
Day (or, if not received before 5:00 PM on a Business Day, on the first Business
Day after the day of receipt) or, regardless of whether or not received after
the following dates, (i) on the date of transmittal by telecopier to the
addressee’s Notice Address, with the confirmation sheet obtained by the sender
being deemed conclusive proof of the transmission of the telecopy; (ii) on the
date of delivery or refusal of delivery, if by hand delivery; (iii) on the first
Business Day after having been delivered to a nationally recognized overnight
air courier service (such as Federal Express); or (iv) upon receipt, after
having been deposited with the United States Postal Service, Certified Mail,
Return Receipt Requested; in each case addressed to the respective party at the
party’s Notice Address, which Notice Address may be changed by notice delivered
to the other party in accordance with the terms of this section; provided that
if Tenant has vacated the Premises or is in Material Default of this Lease,
Communications may be delivered by any manner permitted by law for service of
process. Any Communication transmitted by telecopier after 5:00 p.m. shall be
deemed to have been made on the next Business Day following the date on which it
was transmitted.

B. The respective attorneys for each party are authorized to give any
Communication under this Lease on behalf of their respective clients. Any
Communication so given by an attorney shall be deemed to have been given by the
attorney’s client. Failure to give a copy of any Communication to the attorney
for a party will not affect the validity of the Communication provided that the
Communication has been given to the party represented by that attorney. If any
Communication is returned to the addressor because it is refused, unclaimed, or
the addressee has moved, or is otherwise not delivered or deliverable through no
fault of the addressor, effective notice shall still be deemed to have been
given. If there is more than one party constituting Tenant, or more than one
party constituting Landlord, any Communication may be given by or to any one of
them, and shall have the same force and effect as if given by or to all of them.

C. Any notices required under Section 83.20, Florida Statutes, shall be deemed
to have been fully given, made, sent, and received if sent in compliance with
this section.

D. Either party may change its Notice Address by notice to the other party.
However, this will not permit a party to add additional persons to receive
Communications or copies of Communications so that more than a maximum of two
persons are entitled to receive any Communication or copy of any Communication.

 

(28) MORTGAGE; ESTOPPEL CERTIFICATE; SUBORDINATION

Landlord has the unrestricted right to convey, mortgage and refinance the
Building, and/or Project or any part thereof. Tenant agrees, within ten
(10) business days after notice, to execute and deliver to Landlord or its
mortgagee or designee such instruments as Landlord or its mortgagee may
reasonably require, certifying the amount of the Security Deposit and whether
this Lease is in full force and effect, and listing any modifications. This
estoppel certificate is intended to be for the benefit of Landlord, any
purchaser or mortgagee of Landlord, or any purchaser or assignee of Landlord’s
mortgage. The estoppel certificate will also contain such other information as
Landlord or its designee may reasonably request. This Lease is, and at all times
will be, subject and subordinate to all present and future mortgages or ground
leases which may affect the Building and/or the parking lot, and to all
recastings, renewals, modifications, consolidations, replacements, and
extensions of any such mortgage(s), and to all increases and voluntary and
involuntary advances made thereunder. The foregoing will be

 

- 22 -



--------------------------------------------------------------------------------

self-operative and no further instrument of subordination will be required. In
the event that the holder (“Lender”) of any encumbrance (“Mortgage”) on the
Building or any other person acquires title to the Building pursuant to the
exercise of any remedy provided for in the Mortgage or by reason of the
acceptance of a deed in lieu of foreclosure (the Lender, any other such person
and their participants, successors and assigns being referred to herein as the
“Purchaser”), Tenant covenants and agrees to attorn to and recognize and be
bound to Purchaser as its new Landlord, and except as provided below, this Lease
shall continue in full force and effect as a direct Lease between Tenant and
Purchaser, except that, notwithstanding anything to the contrary herein or in
the Lease, the provisions of the Mortgage will govern with respect to the
disposition of proceeds of insurance policies or condemnation or eminent domain
awards.

A. Except as provided elsewhere herein (including Section 19(D), in no event
shall any Lender or successor Landlord taking title to the Building be:

(1) Liable for any act or omission of Landlord or any prior landlord, except to
the extent that same constitutes a continuing act or omission, (where a
continuing act or omission shall include, without limitation, items of default
upon which Landlord was previously noticed, and any amounts otherwise due to
Tenant at the time of transfer pursuant to the Lease, including the economic
value of any non-cash benefits or redress to which Tenant is entitled);

(2) liable for the return of any security deposit unless having received same
from any prior Landlord;

(3) subject to any offsets or defenses that the Tenant might have against
Landlord or any prior landlord;

(4) bound by any payment of Rent (including Overhead Rent or Overhead Rent) that
Tenant might have paid to Landlord or any prior landlord for more than the
current month, together with prepaid last month’s Rent and a Security Deposit of
not greater than two (2) months’ Rent; or

B. Provided that Landlord has previously notified Tenant of Lender’s address for
notice, Tenant agrees to give prompt written notice to Lender of any default by
Landlord that would entitle Tenant to cancel this Lease, and agrees that
notwithstanding any provision of this Lease, no notice of cancellation thereof
given on behalf of Tenant shall be effective unless Lender has received said
notice and has failed within the curative period provided to Tenant to cure
Landlord’s default on a concurrent basis, or the default cannot be cured within
set time period. Tenant further agrees to give such notices to any successor of
Lender, provided that such successor shall have given written notice to Tenant
of its acquisition of Lender’s interest in the Mortgage and designated the
address to which such notices are to be sent.

C. Tenant acknowledges that Landlord may execute and deliver to Lender an
Assignment of Leases and Rents conveying the rentals under this Lease as
additional security for the loan secured by the Mortgage, and Tenant hereby
expressly consents to such Assignment.

D. Tenant agrees to certify in writing to Lender, upon request, to Tenant’s best
knowledge, whether or not any default on the part of Landlord exists and the
nature of any such default. No such certification by Tenant will prejudice
Tenant’s remedies for any default on the part of Landlord. Landlord agrees to
provide to any lender or subsequent landlord or any other party with an interest
in the Building, Premises or Garage any notices of default or other
correspondence provided by Tenant to Landlord.

E. The foregoing provisions shall be self-operative and effective without the
execution of any further instruments on the part of Lender or Tenant. However,
Tenant agrees to execute and deliver to Lender or to any person to whom Tenant
herein agrees to attorn such other instruments as either shall reasonably
request in order to effectuate said provisions, provided, however, that Tenant
received a commercially reasonably non-disturbance agreement.

F. In consideration for the foregoing, the possession by Tenant of the Premises
shall not be terminated or disturbed by any steps or proceedings taken by lender
or successor Landlord in the exercise of any of its rights by, through or under
any mortgage or indebtedness secured thereby, and this Lease shall not be
terminated or affected by the exercise of any remedy provided for in any
mortgage and any sale by any lender of the Building pursuant to the exercise of
any rights and remedies under the mortgage or otherwise, provided, however, that
Tenant shall not be in Material Default under this Lease.

G. If for any reason Tenant does not timely comply with the provisions of this
paragraph, Tenant will be deemed to have confirmed that this Lease is in full
force and effect with no Material Defaults on the part of either party and
without any right of Tenant to offset, deduct or withhold any Rent or Overhead
Rent (other than for notices of default previously provided to Landlord and any
other party required to be noticed, including any mortgagee or any other party
with an interest, or contemplated interest, in the Building, Premises, Garage or
Lease), and Landlord is herein granted Tenant’s irrevocable limited power of
attorney, coupled with an interest to make said confirmations on Tenant’s behalf
should Tenant fail to timely comply with this provision.

 

(29) ATTORNMENT AND MORTGAGEE’S REQUEST

A. Attornment. If any mortgagee of the Building comes into possession or
ownership of the Premises, or acquires Landlord’s interest by foreclosure of the
mortgage or otherwise, upon the mortgagee’s request Tenant will attorn to the
mortgagee, provided, however, that Tenant received the exact same terms as were
in place prior to any change in possession or ownership.

B. Mortgage Modification. If a mortgagee of the Building requests modifications
to this Lease as a condition to disbursing any monies to be secured by the
mortgage, Tenant agrees that within ten (10) business days after request by the
mortgagee Tenant will execute, acknowledge and deliver to the mortgagee an
agreement, in form and substance reasonably satisfactory to the mortgagee,
evidencing such modifications, provided they do not increase Tenant’s
obligations under this Lease reduce its rights or adversely affect the leasehold
interest created by this Lease.

 

- 23 -



--------------------------------------------------------------------------------

(30) TRANSFER BY LANDLORD

Subject to the provisions set forth herein (including under Sections 19 and
(27)) if Landlord’s interest in the Building terminates by reason of a bona fide
sale or other transfer, Landlord will, upon transfer of the Security Deposit to
the new owner, thereupon be released from all further liability (whether such
liability is then existing or subsequently accruing) to Tenant under this Lease
and successor Landlord will be liable as if he were the original Landlord.

 

(31) END OF TERM

A. Tenant shall fully and timely surrender the entire Premises to Landlord at
the expiration or sooner termination of this Lease, in good order and condition,
broom clean, except for reasonable wear and tear and damage by fire or other
casualty, covered by the property insurance carried or required to be carried by
Landlord under this Lease. Tenant shall surrender all keys for the Premises to
Landlord. Unless Landlord shall have consented in writing to Tenant’s holding
over, Tenant shall be liable to Landlord for all damages, including any
consequential loss or damages, that Landlord may suffer by reason of any holding
over by Tenant, and Tenant shall indemnify, defend, and save Landlord harmless
against all costs, claims, loss, or liability resulting from delay by Tenant in
so surrendering the Premises, including any claims made by any succeeding tenant
or brokers founded on any delay. No holding over by Tenant or payments of money
by Tenant to Landlord after the expiration of the Lease Term shall be construed
to extend the Lease Term or prevent Landlord from immediate recovery of
possession of the Premises.

B. The term “Landlord’s Property” shall mean all fixtures, equipment,
improvements, appurtenances, and carpeting, attached to or built into the
Premises at the Lease Commencement Date or during the Lease Term, whether or not
by or at the expense of Tenant, and any personal property in the Premises on the
Lease Commencement Date, unless the personal property was paid for by Tenant.
All Alterations, whether temporary or permanent in character, including HVAC
equipment, wall coverings, carpeting and other floor coverings, ceiling tiles,
blinds and other window treatments, lighting fixtures and bulbs, built in or
attached shelving, built in furniture, millwork, counter tops, cabinetry, all
doors (both exterior and interior), bathroom fixtures, sinks, kitchen area
improvements, and wall mirrors, made by Landlord or Tenant in or on the Premises
shall be deemed Landlord’s Property. All of Landlord’s Property shall be and
remain a part of the Premises at the expiration or sooner termination of the
Lease Tern (without compensation to Tenant) and shall not be removed or replaced
by Tenant without the prior written consent of Landlord.

C. The term “Tenant’s Property” shall mean all moveable machinery and equipment,
including moveable communications equipment and moveable office equipment, that
are installed in the Premises by or for the account of Tenant without expense to
Landlord and that can be removed without damage to the Premises or the Building,
and all moveable furniture, furnishings, and other articles of moveable personal
property owned or leased by Tenant and located in the Premises with the
exception of furniture leased to Tenant by Landlord or any third party furniture
lessor. Subject to the Landlord’s statutory landlord’s lien and any security
interest in favor of Landlord, Tenant’s Property may be removed by Tenant at any
time during the Lease Term; provided, however, Tenant shall repair or pay the
cost of repairing any damage to the Premises or to the Building resulting from
the initial installation or removal, or both, of Tenant’s Property.

D. On the expiration or sooner termination of the Lease Term, Tenant, at its
expense, shall remove from the Premises all of Tenant’s Property (except those
items that Landlord shall have expressly permitted to remain, which items shall
become the property of Landlord) and all Alterations that Landlord designates by
notice to Tenant. Tenant shall also repair any damage to the Premises and the
Building caused by the removal. Any items of Tenant’s Property that shall remain
in the Premises after the expiration or sooner termination of the Lease Term
may, at the option of Landlord, be deemed to have been abandoned, and in that
case, those items may be retained by Landlord as its property to be disposed of
by Landlord, without accountability to Tenant or any other party, in the manner
Landlord shall determine, at Tenant’s expense.

 

(32) NO WAIVER; CUMULATIVE REMEDIES

A. No Waiver. The failure of a party to insist on the strict performance of any
provision of this Lease or to exercise any remedy for any default shall not be
construed as a waiver. The waiver of any noncompliance with this Lease shall not
prevent subsequent similar noncompliance from being a default. No notice to or
demand on a party shall of itself entitle the party to any other or further
notice or demand in similar or other circumstances. No waiver shall be effective
unless expressed in writing and signed by the waiving party. The receipt by
Landlord of any Rent after default on the part of Tenant (whether the Rent is
due before or after the default) shall not be deemed to operate as a waiver of
any then existing default by Tenant or of the right of Landlord to enforce the
payment of any other Rent reserved in this Lease that may be due and owing at
that time, or otherwise, or to pursue any other remedies available to Landlord.
No payment by Tenant, or receipt by Landlord, of a lesser amount than the Rent
actually owed under the terms of this Lease shall be deemed to be other than on
account of the earliest stipulated Rent, nor shall any endorsement of, or
statement on, any check or any letter accompanying any check or payment of Rent
be deemed an accord and satisfaction. Landlord may accept the check or payment
without prejudice to Landlord’s right to recover the balance of the Rent or to
pursue any other remedy. No act of Landlord shall be deemed an acceptance of a
surrender of the Premises and no agreement to accept a surrender shall be valid
unless in writing and signed by Landlord. The acceptance of the keys to the
Premises by the Landlord from the Tenant before the termination of this Lease
will not operate as a termination of this Lease or a surrender of the Premises
unless done under a written agreement duly executed-on behalf of Landlord and
specifically evidencing an express intention by Landlord so to effect a
termination or accept a surrender. It is the intention of the parties that this
section modify the common law rules of waiver and estoppel.

B. Rent Payments. No receipt of money by Landlord from Tenant at any time, or
any act, or thing done by, Landlord or its agent shall be deemed a release of
Tenant from any liability whatsoever to pay Rent, Overhead Rent, or any other
sums due hereunder, unless such release is in writing, subscribed by a duly
authorized officer or agent of Landlord and refers expressly to this Section.
Any payment by Tenant or receipt by Landlord of less than the entire amount due
at such time shall be deemed to be on account of the earliest sum due. No
endorsement or statement on any check or any letter accompanying any check or
payment shall be deemed an accord and satisfaction. In the case of such a
partial payment or endorsement, Landlord may accept such payment, check or
letter without prejudice to its right to collect all remaining sums due and
pursue all of its remedies under the Lease.

 

- 24 -



--------------------------------------------------------------------------------

(33) JURY WAIVER; PERMISSIVE COUNTERCLAIMS:

LANDLORD AND TENANT WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM INVOLVING ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH (i) THIS LEASE, (ii) THE RELATIONSHIP OF LANDLORD AND TENANT,
(iii) TENANT’S USE OR OCCUPANCY OF THE PREMISES, OR (iv) THE RIGHT TO ANY
STATUTORY RELIEF OR REMEDY. TENANT FURTHER WAIVES THE RIGHT TO INTERPOSE ANY
PERMISSIVE COUNTERCLAIM OF ANY NATURE IN ANY ACTION OR PROCEEDING COMMENCED BY
LANDLORD TO OBTAIN POSSESSION OF THE PREMISES. IF TENANT VIOLATES THIS PROVISION
BY FILING A PERMISSIVE COUNTERCLAIM, WITHOUT PREJUDICE TO LANDLORD’S RIGHT TO
HAVE THE COUNTERCLAIM DISMISSED, THE PARTIES STIPULATE THAT SHOULD THE COURT
PERMIT TENANT TO MAINTAIN THE COUNTERCLAIM, THE COUNTERCLAIM SHALL BE SEVERED
AND TRIED SEPARATELY FROM THE ACTION FOR POSSESSION UNDER RULE 1.270(b) OF THE
FLORIDA RULES OF CIVIL PROCEDURE OR OTHER APPLICABLE LAW. THE ACTION FOR
POSSESSION SHALL THEN PROCEED UNDER THE SUMMARY PROCEDURES SET FORTH IN SECTION
51.011, FLORIDA STATUTES. THE WAIVERS SET FORTH IN THIS SECTION ARE MADE
KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY BY TENANT. TENANT FURTHER ACKNOWLEDGES
THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN
THE SIGNING OF THIS LEASE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THESE WAIVERS WITH COUNSEL. THIS PROVISION IS A MATERIAL INDUCEMENT TO
LANDLORD IN AGREEING TO ENTER INTO THIS LEASE.

 

(34) CONSENTS AND APPROVALS

If Tenant requests Landlord’s consent or approval under this Lease, and if in
connection with such requests Landlord deems it necessary to seek the advice of
its attorneys, architects and/or other experts, then Tenant shall pay the
reasonable fees of Landlord’s attorneys, architects and/or other experts in
connection with the consideration of such request and/or the preparation of any
documents pertaining thereto. Whenever under this Lease Landlord’s consent or
approval is expressly or impliedly required, the same shall not be unreasonably
withheld, conditioned or delayed, and in all cases will be provided within
thirty (30) days, unless provided elsewhere in the Lease.

 

(35) RULES AND REGULATIONS

Tenant agrees to abide by all rules and regulations attached hereto and made a
part hereof as Exhibit “E” and incorporated herein by this reference, and any
such other reasonable and non-discriminatory rules as Landlord may promulgate,
from time to time. Landlord will not be liable to Tenant for violation of the
same or any other act or omission by any other tenant.

 

(36) SUCCESSORS AND ASSIGNS

This Lease will be binding upon and inure to the benefit of the respective
heirs, personal and legal representatives, successors and permitted assigns of
the parties hereto.

 

(37) QUIET ENJOYMENT

In accordance with and subject to the terms and provisions of this Lease,
Landlord warrants that it has full right to execute and to perform under this
Lease and to grant the estate demised and that Tenant, upon Tenant’s payment of
the required Base Rent, Overhead Rent and Additional Rent and performing of all
of the terms, conditions, covenants, and agreements contained in this Lease,
shall peaceably and quietly have, hold and enjoy the Premises during the full
Lease Term.

 

(38) ENTIRE AGREEMENT

This Lease, together with the BLI Rider, exhibits, schedules, addenda and
Guaranty are fully incorporated into this Lease by this reference. This Lease
contains the entire agreement between the parties hereto regarding the subject
matters referenced herein and supersedes all prior oral and written agreements
between them regarding such matters. This Lease may be modified only by an
agreement in writing dated and signed by Landlord and Tenant after the date
hereof.

 

(39) HAZARDOUS SUBSTANCES

Definitions. The following terms as used in this Section 39 shall have the
meanings set forth below:

(A) “Hazardous Substances” shall mean any hazardous or toxic substances,
materials or wastes, including, but not limited to any flammable explosives,
radioactive materials, friable asbestos, PCB’s, electrical transformers,
batteries, paints, solvents, chemicals, petroleum products, or other manmade
materials with hazardous, carcinogenic or toxic characteristics, and such other
solid, semi-solid, liquid or gaseous substances which are toxic, ignitable,
corrosive, carcinogenic or otherwise dangerous to human, plant, or animal health
or well-being, and those substances, materials, and wastes listed in the United
States Department of Transportation Table (49 CFR 972.101) or by the
Environmental Protection Agency, as hazardous substances (40 CFR Part 302, and
amendments thereto) or such substances, materials and wastes which are or become
regulated under any applicable local, state ore federal law including, without
limitation, any material, waste or substance which is (a) petroleum,
(b) asbestos, (c) polychlorinated biphenyls, (d) designated as a “hazardous
substance”, “hazardous waste”, “hazardous materials”, “toxic substances”,
“contaminants”, or other pollution under any applicable Environmental Laws.
Landlord represents that any and all Hazardous Substances are handled properly
by Landlord.

(B) “Environmental Laws” shall mean any applicable present or future federal,
state or local laws, ordinances, rules or regulations pertaining to Hazardous
Substances, industrial hygiene, indoor air quality, OSHA regulations or
environmental conditions, including, but not limited to, the following statutes
and regulations as amended from time to time: (i) the Federal Clean Air Act, 42
U.S.C. Section ‘7401 et. seq. (ii) the Federal Clean Water Act, 33 U.S.C.
Section 1151 et. seq. (iii) the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901 et. seq. (iv) the Comprehensive

 

- 25 -



--------------------------------------------------------------------------------

Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601 et. seq., as amended by Superfund Amendments and Reauthorization
Act of 1986 (“SARA”), Pub. L. No.99-499,99 Stat. 1613; (v) the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1802; (vi) the National
Environment Policy Act, 42 U.S.C. Section 1857 et. seq. (vii) The Toxic
Substance Control Act of 1976, 15 U.S.C. Section 2601 et. seq. (viii) the
regulations of the Environmental Protection Agency, 33 CFR and 40 CFR; and
(ix) Chapters 373, 376, 380, and 403 Florida Statutes, and rules relating
thereto, including Chapters 17, 27, and 40, Florida Administrative Code.

(C) “Claims” shall mean, individually and collectively, any claims, actions,
administrative proceedings, judgments, damages, punitive damages, penalties,
fines, costs, liabilities, sums paid in settlement, interest, losses or expenses
incurred by Landlord (including reasonable attorneys’ and legal assistants’
fees, whether incurred in enforcing this Agreement, collecting any sums due
hereunder, settlement negotiations, at trial, appeal or in bankruptcy
proceedings), consultant fees and expert fees, together with all other costs and
expenses of any kind or nature, that arise directly or indirectly from or in
connection with Tenant’s disposal, handling, use, storage, or transportation of
Hazardous Substances within the Premises, Building, Property or Project in
violation of the Environmental Laws, whether occurring or suspected to have
occurred before, on or after the date of this Lease.

(D) Whenever in this Lease the context allows, the word “including” will be
deemed to mean “including without limitation”. The headings of articles,
sections or paragraphs are for convenience only and shall not be relevant for
purposes of interpretation of the provisions of this Lease.

Each of Tenant and Landlord shall indemnify and hold harmless each other (and
their respective employees, licensees, invitees or agents) from all Claims
resulting from any violations or alleged violations by the other party of any
Environmental Laws. This indemnity shall survive the expiration or early
termination of the Lease. Notwithstanding the foregoing, Tenant shall not be
responsible or liable for the presence or storage of Hazardous Substances,
including but not limited to, asbestos, which exist in the Building or the
Project (exclusive of the Premises), unless any such responsibility or liability
arises as a result of Tenant’s or its employees’, agents’ or contractors’ acts
or omissions or the construction of the Tenant Improvements. Landlord hereby
represents and warrants to Tenant that there are no Hazardous Substances in the
Building (exclusive of the Tenant Improvements) in violation of any
Environmental Laws. If the Building (exclusive of the Premises) is in violation
of the Environmental Laws as a result of acts or omissions of Landlord or
Landlord’s agents, employees, or contractors, Landlord, at its sole cost and
expense, shall be responsible for removal, remediation, and/or encapsulation of
the same as required by the Environmental Laws. Landlord shall indemnify, defend
and hold Tenant harmless from and against any and all claims, liabilities,
injuries, damages, costs and expenses (including reasonable attorneys’ and legal
assistants’ fees, whether incurred in enforcing this paragraph, collecting any
sums due hereunder, settlement negotiations, at trial, appeal or in bankruptcy
proceedings ) incurred by Tenant and directly arising out of or related to any
breach by Landlord of Landlord’s representations and warranties or covenants
contained in this paragraph, which indemnity shall survive the expiration or
early termination of the Lease.

 

(40) BANKRUPTCY PROVISIONS

If this Lease is assigned to any person or entity pursuant to the provisions of
the United States Bankruptcy Code, 11 U.S.C. Section 101 et seq. (the
“Bankruptcy Code”), any and all monies or other consideration payable or
otherwise to be delivered in connection with such assignment shall be paid or
delivered to Landlord, shall be and remain the exclusive property of Landlord,
and shall not constitute the property of Tenant or of the estate of Tenant
within the meaning of the Bankruptcy Code. Any and all monies or other
considerations constituting Landlord’s property under this Paragraph not paid or
delivered to Landlord shall be held in trust for the benefit of Landlord and
shall be promptly paid or delivered to Landlord. Any person or entity to which
this Lease is assigned pursuant to the provisions of the Bankruptcy Code shall
be deemed without further act or deed to have assumed all of the obligations
arising under this Lease on and after the date of such assignment.

 

(41) FIRE PREVENTION SYSTEMS

On the Lease Commencement Date, the Premises shall be served by a fire
prevention system approved by governmental authority. Following the Lease
Commencement Date, the Tenant shall be responsible for the cost of any change,
modification or alteration to the existing sprinkler system or the installation
of any new sprinkler system together with the cost of new or additional fire
extinguishers, a new, additional or retro-fitted sprinkler system, the existing
sprinkler system and/or fire detection system which may now or hereafter be
required If any law, regulation, or order or if any bureau, department, or
official of the Federal, State, and/or Municipal Governments shall require or
recommend the installation of fire extinguishers, a “sprinkler system,” fire
detection and prevention equipment (including, but not limited to, smoke
detectors and heat sensors), or any changes, modifications, alterations, or the
installation of additional sprinkler heads or other equipment for any existing
sprinkler system, fire extinguishing system, and/or fire detection system,
specifically attributable to Tenant’s use of the Premises or Alterations
performed by Tenant.

The Landlord may elect to perform the work and charge the cost thereof to Tenant
as Overhead Rent. The Tenant shall pay to Landlord the full cost of such work
within fifteen (15) days after Landlord has presented invoices and/or paid
receipts for the same. If the Landlord does not elect to perform such work, the
Tenant shall immediately proceed, at its sole cost, to perform the work.

 

(42) TENANT IMPROVEMENTS

Landlord agrees to provide Premises in turnkey condition to Tenant, including
satisfactorily completing the improvements outlined in Exhibit “B”, attached
hereto.

 

(43) SAVING PROVISION

If any provision of this Lease, or its application to any situation shall be
invalid or unenforceable to any extent, the remainder of this Lease, or the
application thereof to situations other than that as to which it is invalid or
unenforceable, shall not be affected thereby and every provision of this Lease
shall be valid and enforceable to the fullest extent permitted by law.

 

- 26 -



--------------------------------------------------------------------------------

(44) INTENTIONALLY DELETED

 

(45) TELECOMMUNICATIONS; SATELLITE DISHES

Tenant shall not utilize any wireless communications equipment (other than usual
and customary cellular telephones), including antenna and satellite receiver
dishes, within the Premises, or the Building, without Landlord’s prior written
consent. Such consent may be conditioned in such manner so as to protect
Landlord’s financial interest and the interest of the Building and the other
tenants therein; however, Landlord expressly provides Tenant with consent to
maintain a satellite receiver dish for cable television as is currently utilized
by Tenant as a part of Tenant’s normal business operations. Landlord further
grants permission for Tenant to utilize its cell phone signal booster in the
case of circumstances causing a disruption in normal cellular telephone service.
Notwithstanding the foregoing, any equipment operated by the Tenant must not
interfere with the operation of any other Tenant’s equipment.

 

(46) CONFIDENTIALITY

Tenant and Landlord agree that information concerning the financial terms of
this Lease, are confidential and proprietary information and Tenant and Landlord
agree that they will not duplicate or disclose any such information to any
person unless such duplication, use, or disclosure is specifically authorized by
Tenant and/or Landlord in writing. Confidential and proprietary information is
not meant to include any information that is in the public domain. In addition,
Tenant and Landlord agree to keep the financial terms and conditions as
contained herein confidential, with the following exceptions:

A. Tenant and Landlord may disclose the contents of this Lease to their advisors
in the contemplated transaction, so long as the advisor agrees in writing to use
all reasonable efforts to maintain confidentiality; and

B. Tenant and Landlord may disclose such information as required by court or
regulatory order.

C. Tenant and Landlord may disclose such information as required by the
securities laws and regulations of the United States of America.

D. Tenant and Landlord shall issue no press release or statement to the media
regarding this Lease without the Tenant’s and/or Landlord’s prior approval.

 

(47) IMPOSSIBILITY OF PERFORMANCE

For purposes of this Lease, the term “Unavoidable Delay” shall mean any delays
due to strikes, lockouts, civil commotion, warlike operations, invasion,
rebellion, hostilities, military or usurped power, sabotage, government
regulations or controls, inability to obtain any material, utility, or service
because of governmental restrictions, hurricanes, floods, or other natural
disasters, acts of God, or any other cause beyond the direct control of the
party delayed (not including the insolvency or financial condition of that party
or the increased cost of obtaining labor and materials). Notwithstanding
anything in this Lease to the contrary, if Landlord or Tenant shall be delayed
in the performance of any act required under this Lease by reason of any
Unavoidable Delay, then provided notice of the Unavoidable Delay is given to the
other party within ten (10) days after its occurrence, performance of the act
shall be excused for the period of the delay and the period for the performance
of the act shall be extended for a reasonable period, in no event to exceed a
period equivalent to the period of the delay.

 

(48) MISCELLANEOUS

A. If Tenant is a lessee, licensee or otherwise an occupant of other space in
the Building or Project, any Material Default by Tenant under such lease will
constitute a default hereunder.

B. Submission of this Lease to Tenant does not constitute an offer, and this
Lease becomes effective only upon execution and delivery by both Landlord and
Tenant.

C. If Tenant, with Landlord’s consent, occupies the Premises or any part thereof
prior to the beginning of the Lease Term, all provisions of this Lease will be
in full force and effect commencing upon such occupancy, except that Base Rent
and Overhead Rent will be paid by Tenant commencing on the Rent Commencement
Date.

D. Each party represents and warrants that it has not dealt with any agent or
broker in connection with this transaction except for the agents or brokers
specifically set forth in the BLI Rider which Landlord shall be solely
responsible to pay. If either party’s representation and warranty proves to be
untrue, such party will indemnify the other party against all resulting
liabilities, costs, expenses, claims, demands and causes of action, including
reasonable attorneys’ fees and costs through all appellate actions and
proceedings if any. The foregoing will survive the end of the Lease Term.

E. Neither this Lease nor any Memorandum of this Lease shall be recorded in the
public records by Tenant or its agents.

F. Nothing contained in this Lease shall be deemed by the parties hereto or by
any third party to create the relationship of principal and agent, partnership,
joint venturer or any association between Landlord and Tenant, it being
expressly understood and agreed that neither the method of computation of Rent
nor any other provisions contained in this Lease nor any act of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.

G. This Lease does not create, nor will Tenant have, any express or implied
easement for or other rights to air, light or view over or about the Project,
Building, Garage or any part thereof.

H. Landlord reserves the right to use, install, monitor, and repair pipes, ducts
and conduits within the walls, columns, and ceilings of the Premises.

 

- 27 -



--------------------------------------------------------------------------------

I. Any acts to be performed by Landlord under or in connection with this Lease
may be delegated by Landlord to its managing agent or other authorized person or
firm.

J. It is acknowledged that each of the parties hereto has been fully represented
by legal counsel and that each of such legal counsel has contributed
substantially to the content of this Lease.

K. If more than one person or entity is named herein as Tenant, their liability
hereunder will be joint and several. In case Tenant is a corporation, Tenant
(a) represents and warrants that this Lease has been duly authorized, executed
and delivered by and on behalf of Tenant and constitutes the valid and binding
agreement of Tenant in accordance with the terms hereof, and (b) Tenant shall
deliver to Landlord or its agent, concurrently with the delivery of this Lease,
executed by Tenant, certified resolutions of the board of directors (and
shareholders, if required) authorizing Tenant’s execution and delivery of this
Lease and the performance of Tenant’s obligations hereunder. In case Tenant is a
partnership, Tenant represents and warrants that all of the persons who are
general or managing partners in said partnership have executed this Lease on
behalf of Tenant, or that this Lease has been executed and delivered pursuant to
and in conformity with a valid and effective authorization therefor by all of
the general or managing partners of such partnership, and is and constitutes the
valid and binding agreement of the partnership every partner therein in
accordance with its terms. It is agreed that each and every present and future
partner in Tenant shall be and remain at all times jointly and severally liable
hereunder and that neither the death, resignation or withdrawal of any partner,
nor the subsequent modification or waiver of any of the terms and provisions of
this Lease, shall release the liability of such partner under the terms of this
Lease unless and until Landlord shall have consented in writing to such release.

L. Landlord has made no inquiries about and makes no representations (express or
implied) concerning whether Tenant’s proposed use of the Premises is permitted
under applicable law, including applicable zoning law; should Tenant’s proposed
use be prohibited, Tenant shall be obligated to comply with applicable law and
this Lease shall nevertheless remain in full force and effect.

M. Tenant agrees to pay, before delinquency, all taxes assessed during the Lease
Term upon (i) all personal property, trade fixtures, and improvements located in
or upon the Premises and (ii) any sales tax or other impositions of the State of
Florida or the applicable municipality of Tenant’s interest in the Premises.

N. Tenant and Landlord represent and warrant as follows:

(1) Tenant and Landlord are duly organized, validly existing, and in good
standing under the laws of the State in which they were formed and are duly
qualified to transact business in the State in which the Premises are located.

(2) Tenant and Landlord have full power to execute, deliver, and perform their
obligations under this Lease.

(3) The execution and delivery of this Lease, and the performance by Tenant of
its obligations under this Lease, have been duly authorized by all necessary
action of Tenant, and do not contravene or conflict with any provisions of
Tenant’s Articles of Incorporation or Bylaws, if Tenant is a corporation, or
Tenant’s Partnership Agreement, if Tenant is a partnership, or any other
agreement binding on Tenant.

(4) The execution and delivery of this Lease, and the performance by Landlord of
its obligations under this Lease, have been duly authorized by all necessary
action of Landlord, and do not contravene or conflict with any provisions of
Landlord’s Articles of Incorporation or Bylaws, if Landlord is a corporation, or
Landlord’s Partnership Agreement, if Landlord is a partnership, or any other
agreement binding on Tenant. Landlord further represents that no approval or
consent is required from any mortgagee or any other party with an interest in
the Building, Premises or Lease.

(5) The individual executing this Lease on behalf of Tenant and/or Landlord has
full authority to do so.

(6) If Tenant is a corporation, the scroll seal set forth immediately below the
signature of the individual executing this Lease on Tenant’s behalf has been
adopted by the corporation as its seal for the purpose of execution of this
Lease and the scroll seal has been affixed to this Lease as the seal of the
corporation and not as the personal or private seal of the officer executing
this Lease on behalf of the corporation.

(7) Tenant’s financial statements and the information describing Tenants’
business and background previously furnished to Landlord were at the time given
true and correct in all material respects and there have been no adverse
material changes to the information subsequent to the date given.

O. If either Landlord or Tenant commences, engages in, or threatens to commence
or engage in any suit, action, or other proceeding, including arbitration or
bankruptcy, against the other party arising out of or in any manner relating to
this Lease, the Premises, or the Building (including (i) the enforcement or
interpretation of either party’s rights or obligations under this Lease whether
in contract, tort, or both, or (ii) the declaration of any rights or obligations
under this Lease) the prevailing party, as determined by the court or
arbitrator, shall be entitled to recover from the losing party reasonable
attorneys’ fees and disbursements (including disbursements that would not
otherwise be taxable as costs in the proceeding). In addition, if Landlord
becomes a party to any suit or proceeding arising from Tenant’s conduct and
affecting the Premises or involving this Lease or Tenant’s interest under this
Lease, other than a suit between Landlord and Tenant, or if Landlord engages
counsel to collect any of the amounts owed under this Lease, or to enforce
performance of any of the agreements, conditions, covenants, provisions, or
stipulations of this Lease, without commencing litigation, then the costs,
expenses, and reasonable attorneys’ fees and disbursements incurred by Landlord
shall be paid to Landlord by Tenant. Further, if Tenant becomes a party to any
suit or proceeding affecting the Premises or involving this Lease or Landlord’s
interest under this Lease, other than a suit between Tenant and Landlord, or if
Tenant engages counsel to collect any of the amounts owed under this Lease, or
to enforce performance of any of the agreements, conditions, covenants,
provisions, or stipulations of this Lease, without commencing litigation, then
the costs, expenses, and reasonable attorneys’ fees and disbursements incurred
by Tenant shall be paid to Tenant by Landlord. All references in this Lease to
attorneys’ fees shall

 

- 28 -



--------------------------------------------------------------------------------

be deemed to include all legal assistants’, paralegals’, and law clerks’ fees
and shall include all fees incurred through all post-judgment and appellate
levels and in connection with collection, arbitration and bankruptcy
proceedings.

 

(49) GENERAL PROVISIONS:

A. Construction of Language: Whenever in this Lease the context allows, the
terms “Lease,” “Lease Term,” and “term of this Lease,” or terms of similar
import, shall be deemed to include all renewals, extensions, or modifications of
this Lease or the Lease Term. The word “including” when used in this Lease shall
be deemed to mean “including, but not limited to,” or “including without
limitation.” The headings of sections or subsections in this Lease are for
convenience only and shall not be relevant for purposes of interpretation of
this Lease. This Lease has been negotiated “at arm’s length” by Landlord and
Tenant, each having the opportunity to be represented by legal counsel of its
choice and to negotiate the form and substance of this Lease.

B. Drafts: No inference shall be drawn from the modification or deletion of
versions of the provisions of this Lease contained in any drafts exchanged
between the parties before execution of the final version of this Lease that
would be inconsistent in any way with the construction or interpretation that
would be appropriate if the prior drafts had never existed.

C. Severability: If any provision of this Lease or the application of a
provision to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease and the application of the invalid or
unenforceable provision to persons or circumstances other than those as to which
it is invalid or unenforceable shall not be affected, and the remainder of this
Lease shall otherwise remain in full force and effect. Moreover, the invalid or
unenforceable provision shall be reformed, if possible, so as to accomplish most
closely the intent of the parties consistent with applicable law.

D. Integration: This Lease shall constitute the entire agreement of the parties
concerning the matters covered by this Lease. All prior understandings and
agreements had between the parties concerning those matters, including all lease
proposals, letters of intent, and similar documents, are merged into this Lease,
which alone fully and completely expresses their understanding.

E. Relationship of Parties: A fiduciary relationship shall not exist between the
parties and neither party shall owe fiduciary duties to the other. This Lease is
not perceived by the parties to be a “complex transaction” and should not be
construed as a “complex transaction”.

F. Governing Law: This Lease has been negotiated and executed in Florida. It
shall be construed and enforced in accordance with the laws of the State of
Florida, without application of conflicts of laws principles.

G. Fax Transmissions: This Lease may be transmitted between the parties by
facsimile machine. Landlord and Tenant intend that faxed signatures constitute
original signatures and that a faxed Lease containing the signatures (original
or faxed) of Landlord and Tenant is binding on Landlord and Tenant.

H. Counterparts: This Lease may be executed by the parties signing different
counterparts of this Lease, which counterparts together shall constitute the
agreement of the parties.

I. Confidentiality: Tenant shall not disclose the terms of this Lease to any
third party without Landlord’s prior consent.

 

(50) SIGNAGE

Landlord, at its expense, will place company name beside the Premises door
(building standard) and in the lobby on the Building Directory.

 

- 29 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed and delivered this Lease as of the
day and year first above written.

 

WITNESSES:

(As to Tenant)

      “TENANT” Witness:  

/s/ Susan Camacho

     

SUMMIT BROKERAGE SERVICES, INC.,

a corporation of the State of Florida

Print Name:  

Susan Camacho

                 By:   

/s/ Steven C. Jacobs

Witness:  

/s/ Michael Lang

      Printed Name:   

Steven C. Jacobs

Print Name:  

Michael Lang

      Title:   

Executive Vice President

        Date:   

October 27, 2009

WITNESSES:

(As to Landlord)

      “LANDLORD” Witness:  

/s/ Brandon Benson

     

GLL BVK PROPERTIES, LP,

by its general partner, GLL BVK General Partner, Inc.

Print Name:  

Brandon Benson

                 By:   

/s/ Edward N. Rime

Witness:  

/s/ Laura Jakubiec

      Printed Name: Edward N. Rime Print Name  

Laura Jakubiec

      Title:    Vice President, Asset Management         Date:   

December 4, 2009

 

- 30 -



--------------------------------------------------------------------------------

EXHIBIT “A”

FLOOR PLAN

PREMISES CROSS-HATCH AREA IS INTENDED ONLY TO SHOW THE GENERAL LAYOUT OF THE
PREMISES AS OF THE BEGINNING OF THE TERM OF THIS LEASE. THIS EXHIBIT DOES NOT IN
ANY WAY SUPERCEDE ANY OF LANDLORD’S RIGHTS AS SET FORTH IN THIS LEASE WITH
RESPECT TO ARRANGEMENT AND/OR LOCATIONS OF PUBLIC PARTS OF COMMON AREAS THE
BUILDING AND CHANGES IN SUCH ARRANGEMENTS OR LOCATIONS. EXHIBIT “A” IS NOT TO
SCALE; ANY MEASUREMENTS OR DISTANCES SHOULD BE TAKEN AS APPROXIMATE.

LOGO [g18767ex10_2p31.jpg]

 

- 31 -



--------------------------------------------------------------------------------

EXHIBIT “B”

TENANT IMPROVEMENT SPECIFICATIONS

Landlord agrees to provide Premises in turnkey condition to Tenant, including:
(i) painting the Premises, (ii) replacing carpeting, to the extent necessary
(and if not necessary then after any unreplaced carpet has been cleaned),
(iii) the installation of an alarm system, (iv) the installation of up to three
demising walls with doors and jambs, as necessary to create additional offices,
and (v) the retrofitting of the present telecom room into a standard office,
with appropriate relocation of the telecom equipment.

 

- 32 -



--------------------------------------------------------------------------------

EXHIBIT “C”

TENANT IMPROVEMENTS

[Contractor Builds]

 

1. Planning and Construction. Landlord and Tenant shall cooperate in good faith
in the planning and construction of the Initial Tenant Improvements, and Tenant
shall respond promptly to any request from Landlord for Tenant’s approval of any
particular aspect thereof, it being agreed and understood that it is the intent
and desire of the parties that the Premises be ready for Tenant’s access on or
before July 1, 2010 (the “Estimated Premises Delivery Date”). The Estimated
Premises Delivery Date is only an estimate and Landlord shall not be liable for
delays, including those occasioned by Tenant Delay or otherwise.

 

2. Quality of Work. Landlord shall supervise the construction of the Initial
Tenant Improvements and shall use its diligent good faith efforts to cause the
same to be constructed and installed in a good and workmanlike manner in
accordance with good industry practice.

 

3. Completion of Construction. The “Leasehold Improvements Completion Date”
shall mean the date upon which the Initial Tenant Improvements are substantially
complete. The phrase “substantially complete” shall mean that all construction
debris has been removed from the Premises and the Premises are clean, the
Premises may reasonably be used and occupied for the purposes intended by the
Tenant and the progress of the construction of the Initial Tenant Improvements
to date is such that final completion of the Initial Tenant Improvements can
occur without undue interference of the Tenant’s use of the Premises. If the
Premises are not ready for occupancy by the Estimated Premises Delivery Date for
any reason, Landlord will reimburse Tenant for any penalty or holdover rent
Tenant is required to pay at their existing location, as well as the cost of a
second move, if it is required that Tenant move in sections as a result of
Landlord’s inability to have the Tenant Improvements completed by the Estimated
Premises Delivery Date.

 

4. Tenant Delay. Tenant covenants that it shall not cause Tenant Delay with
respect to the Leasehold Improvements Completion Date and shall timely respond
to any request for approval in accordance with Landlord’s Construction
Guidelines, from time to time promulgated. In the event of Tenant Delay, the
Leasehold Improvements Completion Date shall be accelerated by the number of
days equal to Tenant Delay. As used herein, “Tenant Delay” shall mean the sum of
(i) the number of days of delay in responding to Landlord’s request for approval
of any documentation in connection with the Initial Tenant Improvements,
(ii) the number of days of delay in preparing any of such documentation caused
by changes requested by Tenant to any aspect of the Initial Tenant Improvements
which were reflected in documentation previously approved by Tenant, and
(iii) the positive difference, if any, between the increase and decrease in the
number of days required to complete the Initial Tenant Improvements caused by
changes requested by Tenant to the working drawings after Tenant’s approval
thereof.

 

5. Disclaimer of Warranty. TENANT ACKNOWLEDGES THAT THE CONSTRUCTION AND
INSTALLATION OF THE INITIAL TENANT IMPROVEMENTS WILL BE PERFORMED BY AN
UNAFFILIATED CONTRACTOR OR CONTRACTORS AND THAT ACCORDINGLY LANDLORD HAS MADE
AND WILL MAKE NO WARRANTIES TO TENANT WITH RESPECT TO THE QUALITY OF
CONSTRUCTION THEREOF OR AS TO THE CONDITION OF THE PREMISES, EITHER EXPRESS OR
IMPLIED, AND THAT THE LANDLORD EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTY THAT THE
PREMISES ARE OR WILL BE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE.
TENANT’S OBLIGATION TO PAY BASE RENT AND ADDITIONAL RENTAL WITHOUT ABATEMENT,
SETOFF OR DEDUCTION, SHALL CONTINUE NOTWITHSTANDING ANY BREACH BY LANDLORD OF
ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED. However,
Landlord agrees that if any defect in the construction of the Initial Tenant
Improvements is discovered, Landlord will diligently pursue and seek to enforce
any warranties of the contractor(s) and/or manufacturer of any defective
materials incorporated therein.

 

6. Cost of Tenant Improvements. Landlord will pay all costs and expenses of
installing and constructing Tenant Improvements outlined in Exhibit “B” hereto.

 

LANDLORD:

 

    /s/ Edward N. Rime

 

TENANT:

 

    /s/ Steven C. Jacobs

 

- 33 -



--------------------------------------------------------------------------------

EXHIBIT “D”

INTENTIONALLY DELETED

 

- 34 -



--------------------------------------------------------------------------------

EXHIBIT “E”

RULES AND REGULATIONS

 

1. Sidewalks, halls, passages, exits, entrances, elevators, escalators and
stairways shall not be obstructed by Tenants or used by them for any purpose
other than for ingress and egress from their respective premises. The halls,
passages, exits, entrances, elevators and stairways are not for the use of the
general public and Landlord shall in all cases retain the right to control and
prevent access thereto by all persons whose presence, in the judgment of
Landlord, shall be prejudicial to the safety, character, reputation and
interests of the Building and its Tenants, provided that nothing herein
contained shall be construed to prevent such access to persons with whom any
Tenant normally deals in the ordinary course of such Tenant’s business unless
such persons are engaged in illegal activities. No Tenant, and no employees or
invitees of any Tenant, shall go upon the roof of the Building, except as
authorized by Landlord.

 

2. No sign, placard, picture, name, advertisement or notice, visible from the
exterior of leased premises shall be inscribed, painted, affixed, installed or
otherwise displayed by any Tenant either on its premises or any part of the
Building without the prior written consent of Landlord, such consent not to be
unreasonably withheld, and Landlord shall have the right to remove any such
sign, placard, picture, name, advertisement, or notice without notice to and at
the expense of Tenant.

If Landlord shall have given such consent to any Tenant at any time, whether
before or after the execution of the Lease, such consent shall in no way operate
as a waiver or release of any of the provisions hereof or of such Lease, and
shall be deemed to relate only to the particular sign, placard, picture, name,
advertisement or notice so consented to by Landlord and shall not be construed
as dispensing with the necessity of obtaining the specific written consent of
Landlord with respect to any other such sign, placard, picture, name,
advertisement or notice.

All approved signs or lettering on doors and walls shall be printed, painted,
affixed and inscribed at the expense of the Tenant by a person approved by
Landlord.

 

3. The bulletin board or directory of the Building will be provided exclusively
for the display of the name and location of Tenants only and Landlord reserves
the right to exclude any other names therefrom.

 

4. No curtains, draperies, blinds, shutters, shades, screens or other coverings,
awnings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with, any window or door on the premises without the prior
written consent of Landlord, such consent not to be unreasonably withheld. In
any event with the prior written consent of Landlord, all such items shall be
installed inboard of Landlord’s standard window covering and shall in no way be
visible from the exterior of the Building. No articles shall be placed or kept
on the window sills so as to be visible from the exterior of the Building. No
articles shall be placed against glass partitions or doors which might appear
unsightly from outside Tenant’s premises.

 

5. Landlord reserves the right to exclude from the Building between the hours of
6:00 P.M. and 8:00 A.M. and at all hours on Saturday, Sundays, and holidays all
persons who are not Tenants or their accompanied guests in the Building. Each
Tenant shall be responsible for all persons for whom it allows to enter the
Building and shall be liable to Landlord for all acts of such persons. Landlord
shall in no case be liable for damages for error with regard to the admission to
or exclusion from the Building of any person.

Landlord shall provide security service for the building consistent with first
class office buildings in major metropolitan areas in the Southeast United
States.

During the continuance of any invasion, mob, riot, public excitement or other
circumstances rendering such action advisable in Landlord’s opinion, Landlord
reserves the right to prevent access to the Building by closing the doors, or
otherwise, for the safety of Tenants and protection of the Building and property
in the Building.

 

6. No Tenant shall employ any person or persons other than the janitor of
Landlord for the purpose of cleaning premises unless otherwise agreed to by
Landlord in writing, such consent not to be unreasonably withheld. Except with
the written consent of Landlord no person or persons other than those approved
by Landlord shall be permitted to enter the Building for the purpose of cleaning
same. No Tenant shall cause any unnecessary labor by reason of such Tenant’s
carelessness or indifference in the preservation of good order and cleanliness
of the premises, however, occurring, or for any damage done to the effects of
any Tenant by the janitor or any other employee or any other person.

 

7. No Tenant shall obtain or maintain for use upon its premises coin-operated
vending machines or accept barbering or bootblacking services in its premises
except from persons authorized by Landlord; provided, however, soft drink
vending machines in Tenant spaces solely for use by Tenant, its employees and
business invitees, are permitted.

 

8. Each Tenant shall see that all doors of its premises are closed and securely
locked and must observe strict care and caution that all water faucets or water
apparatus are entirely shut off before the Tenant or its employees leave such
premises, and that all utilities shall likewise be carefully shut off so as to
prevent waste or damage, and for any default or carelessness the Tenant shall
make good all injuries and sustained by other Tenants or occupants of the
Building of Landlord. On multiple-tenancy floors, all Tenants shall keep the
door or doors to the Building corridors closed at all times except for ingress
and egress.

 

9. As more specifically provided in the Tenant’s Lease of the premises, Tenant
shall not waste electricity, water or air conditioning and agrees to cooperate
fully with Landlord to assure the most effective operation of the Building’s
heating and air conditioning, and shall refrain from attempting to adjust any
controls.

 

10. No Tenant shall alter any lock or access device or install a new or
additional lock or access device or any bolt on any door of its premises without
the prior written consent of Landlord, such consent not to be unreasonably
withheld. If Landlord shall give its consent, Tenant shall in each case furnish
Landlord with a key for any such lock.

 

- 35 -



--------------------------------------------------------------------------------

11. No Tenant shall make or have made additional copies of any keys or access
devices provided by Landlord. Landlord will provide additional keys and/or
access devices as needed with no additional charges or fees. Each Tenant, upon
the termination of the Tenancy, shall deliver to Landlord all the keys or access
devises for the Building, offices, rooms and toilet rooms which shall have been
furnished the Tenant or which the Tenant shall have had made. In the event of
the loss of any keys or access devices so furnished by Landlord, Tenant shall
pay Landlord therefor

 

12. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than for which they were constructed and no
foreign substance of any kind whatsoever, including, but not limited to, coffee
grounds shall be thrown therein, and the expense of any breakage, stoppage or
damage resulting from the violation of this rule shall be borne by the Tenant.
who, or whose employees or invitees, shall have caused it.

 

13. No Tenant shall use or keep in its premises or the Building any kerosene,
gasoline or inflammable or combustible fluid or material other than limited
quantities necessary for the operation or maintenance of office equipment. No
Tenant shall use any method of heating or air conditioning other than that
supplied by Landlord.

 

14. No Tenant shall use, keep or permit to be used or kept in its premises any
foul or noxious gas or substance or permit or suffer such premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors and/or vibrations or
interfere in any way with other Tenants or those having business therein, nor
shall any animals or birds be brought or kept in or about any premises of the
Building.

 

15. No cooking shall be done or permitted by any Tenant on its premises (except
that use by the Tenant of Underwriters’ Laboratory approved equipment for the
preparation of coffee, tea, hot chocolate and similar beverages for Tenants and
their employees shall be permitted, provided that such equipment and use in
accordance with applicable federal, state and city laws, codes, ordinances,
rules and regulations) nor shall premises be used for lodging. Use of microwave
ovens for warming of prepared foods for use of Tenant, its employees and
business invitees, is permitted, so long as such food is not sold to third
parties for profit.

 

16. Except with the prior written consent of Landlord, no Tenant shall sell,
permit the sale, at retail, of newspapers, magazines, periodicals, theater
tickets or any other goods or merchandise in or on any premises, nor shall
Tenant carry on, or permit or allow any employee or other person to carry on,
the business of stenography, typewriting or any similar business in or from any
premises for the service or accommodation of occupants of any other portion of
the Building, nor shall the premises of any tenant be used for the storage of
merchandise or for manufacturing of any kind, or the business of a public barber
shop, beauty parlor, nor shall the premises of any Tenant be used for any
improper, or reasonably objectionable purpose, or any business activity other
than that specifically provided for in such Tenant’s lease.

 

17 If Tenant requires telegraphic, telephonic, burglar alarm or similar
services, it shall first obtain and comply with, Landlord’s instructions in
their installation.

 

18 Landlord will direct electricians as to where and how telephone, telegraph
and electrical wires are to be introduced or installed. No boring or cutting for
wires will be allowed without the prior written consent of Landlord. The
location of burglar alarms, telephones, call boxes or other office equipment
affixed to all premises shall be subject to the written approval of Landlord,
such consent not to be unreasonably withheld.

 

19. No Tenant shall install any radio or television antenna, loudspeaker or any
other device on the exterior walls or the roof of the Building. Tenant shall not
interfere with radio or television broadcasting or reception from or in the
Building or elsewhere.

 

20. No Tenant shall lay linoleum, tile, carpet or any other floor covering so
that the same shall be affixed to the floor of its premises in any manner except
as approved in writing by Landlord. The expense of repairing any damage
resulting from a violation of this rule or the removal of any floor covering
shall be borne by the Tenant by whom, or by whose contractors, employees or
invitees, the damage shall have been caused.

 

21 No furniture, freight, equipment, materials, supplies, packages, merchandise,
or other property will be received in the Building or carried up or down the
elevators except between such hours and in such elevators as shall be designed
by Landlord. Landlord shall have the right to prescribe the weight, size and
position of all safes, furniture, files, bookcases or other heavy equipment
brought into the Building. Safes or other heavy objects shall, if considered
necessary by Landlord, stand on wood strips of such thickness as determined by
Landlord to be necessary to properly distribute the weight thereof Landlord will
not be responsible for loss of or damage to any such safe, equipment or property
from any cause, and all damage done to the Building by moving or maintaining any
such safe, equipment or other property shall be repaired at the expense of
Tenant.

Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenants in the Building shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration. The persons employed to move such equipment in or out of the
Building must be acceptable by Landlord.

 

22. No Tenant shall place a load upon any floor of the premises which exceeds
the load per square foot which such floor was designed to carry and which is
allowed by law. No Tenant shall mark, or drive nails, screws or drill into, the
partitions, woodwork or plaster or in any way deface such premises or any part
thereof, without prior approval from Landlord which approval will not be
unreasonably withheld.

 

23. Intentionally deleted.

 

24. There shall not be used in any space, or in the public areas of the
Building, either by Tenant or others, any hand trucks except those equipped with
rubber tires and side guards or such other material-handling equipment as
Landlord may approve. No other vehicles of any kind shall be brought by any
Tenant into or kept in or about the premises.

 

- 36 -



--------------------------------------------------------------------------------

25. Each Tenant shall store all its trash and garbage within the interior of it
premises. No materials shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in this area
without violation of any law or ordinance governing such disposal. All trash,
garbage and refuse disposal shall be made only through entryways and elevators
provided for such purposes and at such times as Landlord may designate.

 

26. Canvassing, soliciting, distributing of handbills or any other written
material and peddling in the Building are prohibited and each Tenant shall
cooperate to prevent the same. No Tenant shall make room-to-room solicitation of
business from other tenants in the Building.

 

27. Landlord reserves the right to exclude or expel from the Building any person
who, in Landlord’s judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the rules and regulations of the
Building.

 

28. Without the prior written consent of Landlord, Tenant shall not use the name
of the Building in connection with or in promoting or advertising the business
of Tenant except as Tenant’s address.

 

29. Tenant shall comply with all energy conservation, safety, fire protection
and evacuation procedures and regulations established by Landlord or any
governmental agency.

 

30. Tenant assumes any and all responsibility for protecting its premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the premises closed.

 

31. The requirements of Tenants will be attended to only upon application at the
office of the Building by an authorized individual. Employees of Landlord shall
not perform any work or do anything outside of their regular duties unless given
special instructions from Landlord, and no employees will admit any person
(Tenant or otherwise) to any office without specific instructions from Landlord.

 

32. Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular Tenant or Tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other Tenant or Tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all Tenants of the Building.

 

33. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order therein. Tenant agrees to abide by all such Rules and Regulations
hereinabove stated and any additional rules and regulations which are adopted.
All such rules and regulations, however, shall apply to all Tenants uniformly in
the Building.

 

34. All wallpaper or vinyl fabric materials which Tenant may install on painted
walls shall be applied with a strippable adhesive. The use of nonstrippable
adhesives will cause damage to the walls when materials are removed, and repairs
made necessary thereby shall be made by Landlord at Tenant’s expense.

 

35. Tenant shall provide and maintain hard surface protective mats under all
desk chairs which are equipped with casters to avoid excessive wear and tear to
carpeting. If Tenant fails to provide such mats, the cost of carpet repair or
replacement made necessary by such excessive wear and tear shall be charged to
and paid for by Tenant.

 

36. Tenant will refer all contractors, contractor’s representatives and
installation technicians, rendering any service to Tenant in excess of $5,000,
to Landlord for Landlord’s supervision, approval, and control before performance
of any contractual service. This provision shall apply to all work performed in
the Building, including installations of telephones, telegraph equipment,
electrical devices and attachments and installations of any nature affecting
floors, walls, woodwork, trim, windows, ceilings, equipment or any other
physical portion of the Building. No fee will be charged to Landlord pursuant to
this paragraph except as may be provided for elsewhere in the Lease Agreement.

 

37. Tenant shall give prompt notice to Landlord of any accidents to or defects
in plumbing, electrical fixtures, or heating apparatus so that such accidents or
defects may be attended to properly.

 

38. The Project is designated as a “Non-Smoking” Building. This means that
smoking is prohibited in all areas of the building. Individual tenants may not
allow smoking areas in their offices. We have placed cigarette urns on the patio
at the lakeside fountain to the north of the main lobby for the convenience of
smokers. Employees may not smoke at the front/guest entrance to the building.

 

39. Tenant shall be responsible for the observance of all of the foregoing Rules
and Regulations by Tenant’s employees, agents, clients, customers, invitees and
guests.

 

40. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify, alter or amend, in whole or in part, the terms, covenants,
agreements and conditions of any Lease of premises in the Building.

 

41 Tenant shall not allow occupancy of the Premises to exceed an average of five
(5) persons per on thousand (1,000) square feet of rentable area.

 

- 37 -



--------------------------------------------------------------------------------

EXHIBIT “F”

RENEWAL OPTION

One (1) option of a length such that the expiration of the option term shall
coincide with the expiration of the original ninety-one (91) month lease term
for Suite 500, with six (6) months written notice to Landlord, and rent
abatement for first four (4) months of this option period. Two (2) additional
options of five (5) years each, with six (6) months written notice to Landlord.
In each case the Base Rent shall be equal to 95% of the then prevailing market
rate for comparable space.

 

- 38 -



--------------------------------------------------------------------------------

EXHIBIT “G”

LEASE COMMENCEMENT DATE/RENT COMMENCEMENT DATE/EXPIRATION DATE/CERTIFICATION
RIDER

GLL BVK PROPERTIES, L.P.

555 South Federal Highway, Suite 340

Boca Raton, Florida 33432

                    , 2009

SUMMIT BROKERAGE SERVICES, INC.

 

 

  

 

  

 

Re: Lease Dated                     , 2009 by and between GLL BVK PROPERTIES,
L.P., a Florida limited liability company, as Landlord and SUMMIT BROKERAGE
SERVICES, INC., a corporation of the State of Florida, as Tenant (the “Lease”)

Dear Tenant:

This Certification Rider will confirm that the Lease Commencement Date is
August 1, 2010, the Base Rent Commencement Date is November 1, 2010, the
Overhead Rent Commencement Date is August 1, 2010, and the Expiration Date of
the Lease Term is July 31, 2013.

 

     

Sincerely,

“Landlord”

     

GLL BVK PROPERTIES, LP,

by its general partner, GLL BVK General Partner, Inc.

      By:  

/s/ Edward N. Rime

      Printed Name: Edward N. Rime       Title:   Vice President, Asset
Management       Date:  

December 4, 2009

 

Acknowledged and Agreed by:

WITNESSES:

(As to Tenant)

   

“TENANT”

SUMMIT BROKERAGE SERVICES, INC.,

a corporation of the State of Florida

Witness:  

/s/ Susan Camacho

    By:  

/s/ Steven C. Jacobs

Print Name:  

Susan Camacho

    Printed Name:  

Steven C. Jacobs

      Title:  

Executive Vice President

Witness:  

/s/ Michael Lang

    Date:  

October 27, 2009

Print Name:  

Michael Lang

     

WITNESSES:

(As to Landlord)

    “LANDLORD”      

GLL BVK PROPERTIES, LP,

by its general partner, GLL BVK General Partner, Inc.

Witness:  

/s/ Brandon Benson

    By:  

/s/ Edward N. Rime

Print Name:  

Brandon Benson

    Printed Name:   Edward N. Rime       Title:   Vice President, Asset
Management Witness:  

/s/ Laura Jakubiec

    Date:  

December 4, 2009

Print Name:  

Laura Jakubiec

      (Corporate Seal)      

 

- 39 -



--------------------------------------------------------------------------------

EXHIBIT “H-1”

INTENTIONALLY DELETED

 

- 40 -



--------------------------------------------------------------------------------

EXHIBIT “H-2”

INTENTIONALLY DELETED

 

- 41 -



--------------------------------------------------------------------------------

EXHIBIT “I”

LEGAL DESCRIPTION

 

- 42 -